Exhibit 10(g)

 

 

 

 

ASSET PURCHASE AGREEMENT

by and among

SECURE PHARMACY PLUS, INC.,

STADTLANDER OPERATING COMPANY, L.L.C.,

STADTLANDER LICENSING COMPANY, LLC,



STADTLANDER DRUG OF CALIFORNIA, L.P.



and



STADTLANDER DRUG OF HAWAII, L.P.

 

FOR PURCHASE AND SALE OF
STADTLANDERS CORRECTIONS DIVISION

Dated as of September 20, 2000

 

 

 

 

 



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
(Not a part of the Agreement)



1.

PURCHASE AND SALE OF ASSETS

1



1.1

Purchase And Sale Of Assets

1





1.1.1

Leased Real Property

1





1.1.2

Tangible Personal Property

1





1.1.3

Inventories And Supplies

2





1.1.4

Contract Rights

2





1.1.5

Intellectual Property

2





1.1.6

Governmental Licenses, Permits and Approvals

2





1.1.7

Computer Software

2





1.1.8

Business Data

2





1.1.9

Web Sites

3





1.1.10

Claims

3





1.1.11

Other Assets

3



1.2

Excluded Assets

3





1.2.1

Ordinary Course of Business Dispositions; ProCare/CVS Transaction

3





1.2.2

Cash

3





1.2.3

Nonassignable Permits

3





1.2.4

Rights Under This Agreement

3





1.2.5

Minute Books and Stock Ledger

3





1.2.6

Accounts Receivable

4





1.2.7

Employee Benefit Plans

4





1.2.8

Prepaid Expenses

4





1.2.9

Inter- or Intra-Company Receivables

4



1.3

Conveyance

4











2.

PURCHASE PRICE

4



2.1

Closing Payment

4



2.2

Purchase Price Adjustment

4



2.3

Method of Payment

6



2.4

Allocation

6











3.

ASSUMPTION OF LIABILITIES

6



3.1

Assumed Liabilities

6



3.2

Purchaser's Obligations

7



3.3

Excluded Liabilities

7



3.4

Breach of Representations

7



3.5

Insurance

7











4.

REPRESENTATIONS AND WARRANTIES

9



4.1

Representations and Warranties of Sellers

9





4.1.1

Corporate Organization

9





4.1.2

Authorization and Effect of Agreement

9





4.1.3

No Restrictions Against Sale of the Assets

9





4.1.4

Financial Statements

9





4.1.5

No Material Adverse Change Relating to the Business

9





4.1.6

Compliance with Laws

9





4.1.7

Assets used in the Business

9





4.1.8

Assets other than Real Property

9





4.1.9

Real Property

10

   

4.1.10

Insurance

10





4.1.11

Intellectual Property

10





4.1.12

Litigation; Decrees

11





4.1.13

Contract Rights

11





4.1.14

Employee Contracts, Union Agreements and Benefit Plans

13





4.1.15

Labor Relations

14





4.1.16

Divisional Personnel

15





4.1.17

No Undisclosed Liabilities

15





4.1.18

Environmental Protection

15





4.1.19

Tax Matters

16





4.1.20

Brokers' and Finders' Fees

17





4.1.21

Licenses and Permits

17





4.1.22

Books and Records

17





4.1.23

[Intentionally omitted.]

18





4.1.24

Major Suppliers and Customers

18





4.1.25

Inventory

18





4.1.26

Pharmaceutical Regulation

18













4.2

Representations, Warranties And Certain Covenants of Purchaser

19





4.2.1

Corporate Organization

19





4.2.2

Authorization And Effect Of Agreement

20





4.2.3

No Restrictions Against Purchase Of The Assets

20





4.2.4

Brokers' and Finders' Fees

20











5.

COVENANTS

20



5.1

Employees

20



5.2

Transfer Taxes

21



5.3

Press Release

21



5.4

Pharmacy Licenses

21











6.

CLOSING DELIVERIES





6.1

Deliveries of Sellers







6.1.1

Transfer Documents

22





6.1.2

Certificates

22





6.1.3

Consents Under Key Agreements

22





6.1.4

Power of Attorney

22





6.1.5

Termination Statements

22





6.1.6

Employment Agreements

22





6.1.7

Non-Competition Agreements

22





6.1.8

Accounts Receivable Collection Agreement

22





6.1.9

Transition Services Agreement

22





6.1.10

BBC Guaranty

22













6.2

Deliveries of Purchaser

22





6.2.1

Instruments Of Assumption

23





6.2.2

Purchase Price

23





6.2.3

Certificates

23





6.2.4

Prime Vendor Contract

23





6.2.5

ASG Guaranty

23











7.

THE CLOSING

23



7.1

The Closing

23











8.

SURVIVAL AND INDEMNIFICATION

23



8.1

Survival

23





8.1.1

Survival of Representations And Warranties

23





8.1.2

Survival of Covenants

23



8.2

Limitations On Indemnification; Right of Offset

24





8.2.1

With Respect To Certain Representations And Warranties

24





8.2.2

With Respect To Sellers' Obligations

24



8.3

Indemnification

24





8.3.1

Indemnification By Sellers

24





8.3.2

Indemnification By Purchaser

24





8.3.3

Cumulative Rights

25





8.3.4

Indemnity Payment; Indemnitee; Indemnifying Party

25



8..4

Defense of Claims

25





8.4.1

Third Party Claims

25





8.4.2

Direct Claims

26





8.4.3

Failure to Give Timely Notice

26





8.4.4

Subrogation

26





8.4.5

Payment

27





8.4.6

Limitation on the Scope of Indemnification

27











9.

OTHER POST-CLOSING COVENANTS

27



9.1

General Post-Closing Matters

27





9.1.1

Post-Closing Notifications

27





9.1.2

Access

27





9.1.3

Guarantees, Etc.

27





9.1.4

Rights of Endorsement

27



9.2

Nonassignable Contracts

28





9.2.1

Nonassignability

28





9.2.2

Sellers To Use Reasonable Efforts

28





9.2.3

If Waivers Or Consents Cannot Be Obtained

28





9.2.4

Obligation of Purchaser To Perform

29















10.

MISCELLANEOUS PROVISIONS

29



10.1

Notices

29



10.2

Expenses

30



10.3

Successors And Assigns

30



10.4

Waiver

30



10.5

Entire Agreement

31



10.6

Amendments, Supplements, Etc.

31



10.7

Rights Of The Parties

31



10.8

Further Assurances

31



10.9

Bulk Sales

31



10.10

Transfer

32



10.11

Governing Law

32



10.12

Execution in Counterparts

32



10.13

Titles And Headings

32



10.14

Certain Interpretive Matters And Definitions

32



10.15

Cross-References

32



10.16

Severability

33



10.17

Arbitration

33



 



--------------------------------------------------------------------------------



 

 

Table of Schedules

       

Schedule 1.1.1

Leased Real Property

Schedule 1.1.2

Tangible Personal Property

Schedule 1.1.5

Intellectual Property

Schedule 1.1.6

Permits

Schedule 1.1.7A

Owned Software

Schedule 1.1.7B

Licensed Software

Schedule 1.2.3

Non-Assignable Permits

Schedule 2.2(b)

Inventory Methodology and Costing

Schedule 2.4

Purchase Price Allocation

Schedule 3.1

Assumed Software Liabilities

Schedule 4.1.1

Corporate Organization

Schedule 4.1.3

Restrictions on Sale

Schedule 4.1.4

Financial Statements

Schedule 4.1.5

Material Adverse Changes

Schedule 4.1.6

Violations of Law

Schedule 4.1.7

Excluded Assets

Schedule 4.1.8

Liens

Schedule 4.1.10

Insurance Matters

Schedule 4.1.12

Litigation

Schedule 4.1.13

Contracts

Schedule 4.1.14(a)

Employee Benefit Plans

Schedule 4.1.15

Labor Relations Matters

Schedule 4.1.16

Divisional Personnel

Schedule 4.1.18(b)

Environmental Matters

Schedule 4.1.19(b)

Tax Matters

Schedule 4.1.21

Permits

Schedule 4.1.24

Suppliers and Customers

Schedule 4.1.25

Inventory Claims

Schedule 4.1.26

Pharmaceutical Regulation

Schedule 4.2.3

Purchaser's Restrictions

Schedule 6.1.1

Transfer Documents

Schedule 6.1.4

Form of Power of Attorney

Schedule 6.1.5

Required Termination Statements

Schedule 6.1.6(a)

Form of Employment Agreement for Trey Hartman

Schedule 6.1.6(b)

Form of Employment Agreement for Grant Bryson

Schedule 6.1.6(c)

Form of Employment Agreement for Larry Brown

Schedule 6.1.7

Form of Noncompetition Agreement

Schedule 6.1.8

Form of Accounts Receivable and Payable Management Agreement

Schedule 6.1.9

Form of Transition Services Agreement

Schedule 6.1.10

Form of BBC Guaranty

Schedule 6.2.1

Assumption Instruments

Schedule 6.2.4

Form of Prime Vendor Contract

Schedule 6.2.5

Form of ASG Guaranty

Schedule 9.1.3

Seller Guarantees

 



--------------------------------------------------------------------------------



 



 

Table of Defined Terms

   

Term

Page

   

Accounts Receivable Collection Agreement

25

Affiliate

37

Agreement

1

Ancillary Documents

8

Apportioned Amounts

5

Arbitrator

5

ASG

1

ASG Guaranty

26

Assets

1

Assumed Liabilities

7

Assumed Liability Claim

27

Assumption Instruments

26

BBC

1

BBC Guaranty

26

Business

1

Business Data

3

Closing

26

Closing Date

26

Code

6

Consents

32

Contracts

2

DEA

7

Direct Claim

30

Division

1

Employee Benefit Plans

14

Environmental Laws

17

ERISA

14

ERISA Affiliate

15

Estimated Purchase Price Increase

4

Estimated Purchase Price Reduction

4

Excluded Assets

3

FDA

21

Final Purchase Price Adjustment Schedule

5

Financial Statements

9

FMLA

15

GAAP

9

Governmental Agency

37

Hazardous Substances

17

Indemnifiable Losses

28

Indemnifying Party

29

Indemnitee

29

Indemnity Payment

29

Insurance

8

Intellectual Property Rights

2

Inventory

2

Inventory Valuation

5

Key Agreements

25

Key Licenses

25

Laws

37

Leased Real Property

1

License Fee Amount

5

Licensed Software

11

Licenses

19

Liens

10

NLRB

15

OSHA

16

Patent and Trademark Rights

11

Permits

2

Permitted Liens

10

Pharmaceutical Products

20

Pre-Billed Amounts

5

Preliminary Purchase Price Adjustment Schedule

4

Proprietary Software

11

Purchase Price

4

Purchase Price Increase

5

Purchase Price Reduction

5

Purchaser

1

Records

31

Related Person

20

Retained A/P Amount

5

Securities Act

37

Sellers

1

Sellers' Guarantees

32

Software

11

Subsidiary

37

Tangible Personal Property

2

Taxes

18

Third Party Claim

29

Transfer

1

Upfront Collection Fee

5

Transfer Documents

24

WARN Act

16

Work-in-Process Amount

5



 



--------------------------------------------------------------------------------



 



 

 

ASSET PURCHASE AGREEMENT

 

               This ASSET PURCHASE AGREEMENT (this "Agreement") is made and
entered into as of the 20th day of September, 2000, by and among SECURE PHARMACY
PLUS, INC., a Tennessee corporation ("Purchaser"), STADTLANDER OPERATING
COMPANY, L.L.C., a Delaware limited liability company, STADTLANDER LICENSING
COMPANY, LLC, a Delaware limited liability company, STADTLANDER DRUG OF
CALIFORNIA, L.P., a Delaware limited partnership, and STADTLANDER DRUG OF
HAWAII, L.P., a Delaware limited partnership (collectively, the "Sellers");

RECITALS

               A.        Sellers, through Stadtlanders Corrections Division (the
"Division"), presently conduct the business of providing pharmaceutical services
to correctional facilities in several states (the "Business").

                B.        Sellers desire to sell and assign to Purchaser, and
Purchaser desires to purchase and assume from Sellers, the assets and specified
liabilities of the Business on the terms and subject to the conditions set forth
in this Agreement.

               C.        America Service Group Inc., a Delaware corporation
("ASG") and the parent corporation of Purchaser, has guaranteed all obligations
of Purchaser pursuant to this Agreement.

               D.        Bergen Brunswig Corporation, a New Jersey corporation
("BBC") and the parent corporation of Sellers, has guaranteed all obligations of
Sellers pursuant to this Agreement.

               NOW, THEREFORE, the parties hereto agree as follows:

1.          PURCHASE AND SALE OF ASSETS

                1.1.         Purchase And Sale Of Assets. On the terms and
subject to the conditions hereof, at the Closing (as hereinafter defined),
Sellers will sell, transfer, convey, assign and deliver ("Transfer") to
Purchaser, and Purchaser will purchase and accept from Sellers, all of Sellers'
right, title and interest in and to the assets and properties, associated with
the Division described in this Section 1.1 (the "Assets"):

                                1.1.1 Leased Real Property. Subject to Section
9.2, all rights and incidents of interest of Sellers as of the Closing in and to
the real property leases listed on Schedule 1.1.1 and all of Sellers' rights in
and to the real property leased by Sellers pursuant thereto, including all
buildings, structures, fixtures and improvements located thereon to the extent
subject to such leases (the "Leased Real Property");

                                1.1.2. Tangible Personal Property. All
furniture, fixtures, equipment, vehicles, office supplies, advertising materials
and other tangible personal property (other than Inventory (as hereinafter
defined)), (including without limitation, all transportation, laboratory,
testing, office, computing, data processing and telecommunications
equipment) held or owned by Sellers as of the Closing which is used primarily in
the Business, including, without limitation, those items of tangible personal
property described on Schedule 1.1.2 (collectively, the "Tangible Personal
Property");

                                1.1.3. Inventories And Supplies. All
pharmaceutical and medical supplies owned by Sellers for resale in connection
with the Business as of the close of business on the day prior to the Closing
Date (collectively, "Inventory").

                                1.1.4 Contract Rights. Subject to Section 9.2,
all rights and incidents of interest of Sellers as of the Closing in and to all
personal property leases, licenses, agreements, proposals or other contracts or
contractual rights or obligations, including any security deposits provided by
the Sellers with respect thereto (collectively "Contracts") of Sellers which
relate primarily to the Business, including, without limitation, (i) those
Contracts which are listed on Schedule  4.1.13 (unless indicated to the contrary
thereon), or are of a type which would have been listed on Schedule 4.1.13
except that they provide for payments in an amount less than the applicable
amount set forth in Section 4.1.13 and (ii) any non-disclosure letters executed
by Sellers and certain other potential purchasers of the Division, to the extent
assignable by Sellers, true and complete copies of which will be delivered to
Purchaser prior to Closing.

                                1.1.5. Intellectual Property. The right to use
the trade name "StadtRelease" for a period of six months following the Closing,
and all trade secrets (including customer and supplier lists), personnel and
marketing databases, know-how, manuals, processes, techniques and any and all
applications for any of the foregoing, together with any and all rights to use
any or all of the foregoing, and any and all goodwill associated with any of the
foregoing (collectively, "Intellectual Property Rights") of Sellers used
primarily in the Business, including without limitation, those listed or
described on Schedule 1.1.5.

                                1.1.6. Governmental Licenses, Permits and
Approvals. All rights and incidents of interest of Sellers as of Closing in and
to all transferable licenses, permits and approvals ("Permits") issued to
Sellers by any Governmental Agency (as hereinafter defined) relating primarily
to the Business and in effect as of the Closing, including without limitation,
those listed or described on Schedule 1.1.6.

                                1.1.7. Computer Software. All computer software
programs owned by any Seller and used primarily in the Business, including those
items listed on Schedule 1.1.7A, and a license, as described in Section 6.1.7,
to use all other computer software programs licensed to any Seller and used
primarily in the Business, including those items listed on Schedule 1.l.7B.

                                1.1.8. Business Data. The original documents
representing all current and historical information, files, correspondence,
records, marketing data and plans related to the Business, including, without
limitation, all client financial information and all client reports in both hard
and electronic form, all books and records, pending proposals and any lists of
historical, current and potential customers, personnel and supplies of the
Business (collectively, the "Business Data").

                                1.1.9. Web Sites. All rights and incidents of
interest of Sellers in and to all world wide web or Internet sites and domain
names related primarily to the Business, including, without limitation
www.Stadtcorrections.com.

                                1.1.10 Claims. All claims, causes of action,
choses in action, rights of recovery, rights of setoff and guarantees, including
without limitation, any rights to the payment of rebates, any liens, mechanic's
liens or any rights to payment or warranties or to enforce payment or warranties
in connection with work performed for the Division or goods delivered to the
Division on or prior to the Closing Date, and any and all claims to insurance
proceeds due or to become due under any Seller's applicable insurance policies
in connection with any Assumed Liabilities.

                                1.1.11 Other Assets. All other tangible or
intangible properties and assets that are carried on the books of the Division
that are owned or held by Sellers wherever located and that are used primarily
in the Business as of the Closing, whether or not of a type falling within any
of the categories of assets or properties described in Subsections 1.1.1 to
1.1.10, other than the Excluded Assets.

                1.2.         Excluded Assets. Notwithstanding anything contained
in this Agreement to the contrary, and with the exception of any rights of the
Purchaser with respect to any transition services provided by Sellers, the
following properties, assets and rights (the "Excluded Assets") will not be
included in the Assets:

                                1.2.1. Ordinary Course of Business Dispositions;
ProCare/CVS Transaction. All of the properties and assets which shall have been
transferred or disposed of by Sellers or any Affiliate of Sellers prior to the
Closing in the ordinary course of business without violation of this Agreement,
or which are being sold to ProCare Pharmacy, Inc. or its affiliates pursuant to
an Asset Purchase Agreement dated July 3, 2000.

                                1.2.2 Cash. All cash or cash equivalents of
Sellers on hand, in lock boxes in financial institutions or elsewhere.

                                1.2.3. Nonassignable Permits. Any Permits that
are incapable of being Transferred with or without the consent, approval,
novation or waiver of a third person or entity (including without limitation of
a Governmental Agency), if the Transfer or attempted Transfer of such would
constitute a breach of such Permit or a violation of any Law (as hereinafter
defined) and if such consent, approval, novation or waiver is not obtained,
including, without limitation, the Permits listed or described on
Schedule 1.2.3.

                                1.2.4. Rights Under This Agreement. All
consideration received and rights of Sellers under this Agreement and other
agreements between the parties entered into in connection with the transactions
contemplated hereby.

                                1.2.5 Minute Books and Stock Ledger. The
corporate minute books and stock ledger records of Sellers.

                              1.2.6 Accounts Receivable. Any right, title and
interest of Sellers in and to any accounts and other receivables related to the
Business, to the extent attributable to invoices sent or goods shipped or
services performed prior to the close of business on the day prior to the
Closing Date.

                              1.2.7 Employee Benefit Plans. All Employee Benefit
Plans (as hereinafter defined), including, without limitation, all assets held
pursuant to such Employee Benefit Plans.

                               1.2.8 Prepaid Expenses. Any prepaid expenses.

                               1.2.9 Inter- or Intra-Company Receivables. Any
receivables related to any transactions between or among the Sellers.

                1.3.         Conveyance. Subject to the provisions of Article 6
and Section 9.2, at the Closing Sellers will Transfer to Purchaser good and
marketable title to the Assets, in each case free and clear of any Liens other
than Permitted Liens (each as hereinafter defined).

2.         PURCHASE PRICE

                2.1.         Closing Payment. In consideration of the Transfer
of the Assets and the other undertakings of Sellers hereunder, (i) Purchaser
will pay to Sellers at Closing $6,250,000 U.S. Dollars, plus the amount of the
Estimated Purchase Price Increase or less the amount of the Estimated Purchase
Price Reduction (each as hereinafter defined), as the case may be (the "Purchase
Price") and (ii) Purchaser will assume the Assumed Liabilities.

                2.2.         Purchase Price Adjustment.

                (a)         Not later than 5:00 p.m. Nashville time on September
18, 2000, the parties shall agree on the approximate amount of the Purchase
Price Increase (as hereinafter defined) or the Purchase Price Reduction (as
hereinafter defined), as the case may be. Such estimated amount is hereinafter
referred to as the "Estimated Purchase Price Increase" or the "Estimated
Purchase Price Reduction," as the case may be. If Purchaser and Sellers are
unable to reach an agreement regarding the Estimated Purchase Price Increase or
Reduction, as the case may be, Purchaser and Sellers agree that the Closing
shall nevertheless occur and that Purchaser shall pay to Seller an amount equal
to $6,250,000 U.S. Dollars, plus the amount of the Purchase Price Increase
estimated by Purchaser or less the amount of the Purchase Price Reduction
estimated by Purchaser, as the case may be, and Purchaser shall place in escrow
an amount of money equal to the difference between the amount estimated by
Sellers and the amount estimated by Purchaser (which deposit shall constitute
partial payment of the Purchase Price).



                (b)         As promptly as practical following the Closing Date,
Sellers will provide to Purchaser a schedule (the "Preliminary Purchase Price
Adjustment Schedule") setting forth the following valuations as of the close of
business on the day prior to the Closing Date: (i) the total collections by the
Division with respect to services not yet performed or products not yet
delivered by the Division (the "Pre-Billed Amounts"); (ii) the revenue
attributable to customer contracts with respect to which invoices have not been
sent (the "Work-in-Process Amount"); (iii) the pro rata share of the amounts
previously paid by Sellers with respect to real property taxes and assessments,
leases with respect to leased real and personal property, utilities, service and
maintenance contracts and other contracts included in the Assets, to the extent
that the same relate to periods after the Closing Date and any security deposits
with respect to leased property (the "Apportioned Amounts"); (iv)  the estimated
amount of the accounts payable of the Division as of the close of business on
the day prior to the Closing Date (the "Retained A/P Amount"); and (v) the
estimated net book value of the Inventory on hand as of the close of business on
the day prior to the Closing Date calculated in accordance with the procedures
set forth in Schedule 2.2(b) (the "Inventory Valuation"). The excess, if any, of
(i) the sum of the Pre-Billed Amounts, the Retained A/P Amount, the fee payable
to Purchaser pursuant to Section 3.1 of that certain Accounts Receivable and
Payable Management Agreement ($175,000) (the "Upfront Collection Fee") and the
amount attributable to unpaid software license fees ($82,500) (the "License Fee
Amount") over (ii) the sum of the Work-in-Process Amount, the Apportioned
Amounts and the Inventory Valuation shall constitute a "Purchase Price
Reduction." The excess, if any, of (i) the sum of the Work-in-Process Amount,
the Apportioned Amounts and the Inventory Valuation over (ii) the sum of the
Pre-Billed Amount, the Retained A/P Amount, the Upfront Collection Fee and the
License Fee Amount shall constitute a "Purchase Price Increase."



                (c)         Sellers shall deliver the Preliminary Purchase Price
Adjustment Schedule to Purchasers as promptly as practical after Closing.
Purchaser shall have 20 calendar days following receipt of the Preliminary
Purchase Price Adjustment Schedule during which to notify Sellers of any dispute
of any item contained in the Preliminary Purchase Price Adjustment Schedule,
which notice shall set forth in reasonable detail the basis for such dispute.
During such 20-day period, the Sellers shall give the Purchaser and its
accountants access on reasonable notice to all books, records, personnel and
work papers of the Sellers that relate to the preparation of the Preliminary
Purchase Price Adjustment Schedule. If the Purchaser does not notify the Sellers
of any dispute within such 20 calendar-day period, the Preliminary Purchase
Price Adjustment Schedule shall be deemed to be the "Final Purchase Price
Adjustment Schedule". The Purchaser and the Sellers shall cooperate in good
faith to resolve any dispute as promptly as possible, and upon such resolution,
the Final Purchase Price Adjustment Schedule shall be prepared in accordance
with the agreement of the Purchaser and the Sellers. If the Purchaser and the
Sellers are unable to resolve any dispute regarding the Preliminary Purchase
Price Adjustment Schedule within 15 calendar days (or such longer period as the
Purchaser and the Sellers shall mutually agree in writing) of notice of a
dispute, the Purchaser and the Sellers shall engage a mutually agreeable "Big 5"
accounting firm, other than Ernst & Young LLP (the "Arbitrator") to determine
the Final Purchase Price Adjustment Schedule and such determination shall be
final and binding on the parties. If the parties are unable to agree upon an
accounting firm to serve as the Arbitrator, a representative of Ernst & Young
LLP selected by Purchaser and a representative of the Sellers' independent
accounting firm selected by Sellers shall select a "Big 5" accounting firm
(other than themselves) to be such Arbitrator. The Arbitrator shall use
commercially reasonable efforts to complete its work within 30 calendar days of
its engagement. The expenses of the Arbitrator shall be shared equally by
Purchaser and Sellers.



                (d)         Within five business days after the determination of
the Final Purchase Price Adjustment Schedule, and absent any dispute regarding
the Estimated Purchase Price Increase or Reduction, as the case may be,
Purchaser shall pay Sellers an amount equal to (x) the amount by which the
Purchase Price Increase as set forth on the Final Purchase Price Adjustment
Schedule exceeds the Estimated Purchase Price Increase or (y) the amount by
which the Estimated Purchase Price Reduction exceeds the Purchase Price
Reduction set forth on the Final Purchase Price Adjustment Schedule, or Sellers
shall pay Purchaser an amount equal to (x) the amount by which the Estimated
Purchase Price Increase exceeds the Purchase Price Increase shown on the Final
Purchase Price Adjustment Schedule or (y) the amount by which the Purchase Price
Reduction as set forth on the Final Purchase Price Adjustment Schedule exceeds
the Estimated Purchase Price Reduction. In the event a dispute regarding the
Estimated Purchase Price results in a deposit of funds into escrow, then within
five (5) business days after the determination of the Final Purchase Price
Adjustment Schedule, the Purchaser or the Sellers shall pay the other the amount
determined as follows:



                (A) (i)         if the Purchase Price Increase set forth on the
Final Purchase Price Adjustment Schedule exceeds the amount estimated by
Purchaser; (ii) if the amount of the Purchase Price Reduction estimated by
Purchaser exceeds the amount of the Purchase Price Reduction set forth on the
Final Purchase Price Adjustment Schedule; or (iii) if Purchaser estimated a
Purchase Price Reduction and the Final Purchase Price Adjustment Schedule sets
forth a Purchase Price Increase, Purchaser shall pay Sellers (which payment may
be made in whole or in part by the disbursement of the amount placed in escrow
to Sellers, with any remainder being returned to Purchaser) an amount equal to
the excess of (x) the Purchase Price Increase set forth on the Final Purchase
Price Adjustment Schedule over the amount of the Purchase Price Increase or
Purchase Price Reduction, as the case may be, estimated by Purchaser or (y) the
Purchase Price Reduction estimated by Seller over the Purchase Price Reduction
set forth on the Final Purchase Price Adjustment Schedule; or



                (B) (i)         if the Purchase Price Reduction set forth on the
Final Purchase Price Adjustment Schedule exceeds the amount estimated by
Purchaser; (ii) if the Purchase Price Increase estimated by Purchaser exceeds
the Purchase Price Increase set forth on the Final Purchase Price Adjustment
Schedule; or (iii) if Purchaser estimated a Purchase Price Increase and the
Final Purchase Price Adjustment Schedule sets forth a Purchase Price Reduction,
the amount placed in escrow shall be paid to Purchaser and Sellers shall pay
Purchaser an amount equal to the excess of (x) the Purchase Price Reduction set
forth on the Final Purchase Price Adjustment Schedule over the amount of the
Purchase Price Increase or Reduction, as the case may be, estimated by Purchaser
or (y) the Purchase Price Increase set forth on the Final Purchase Price
Adjustment Schedule; and



                (C)         Interest on the amount placed in escrow shall be
disbursed to Purchaser or Sellers in proportion to the respective amounts
disbursed to them.



                2.3.         Method of Payment. All payments from one party to
another under this Agreement shall be made by wire transfer of immediately
available federal funds to an account designated in writing by the person or
entity to receive such payment at least two business days prior to the
applicable payment date.

                2.4.         Allocation. For purposes of determining both
Purchaser's basis in the Assets and Sellers' gain or loss with respect to the
transactions contemplated by this Agreement pursuant to Section 1060 of the
Internal Revenue Code of 1986, as amended from time to time (the "Code"), and
the Treasury Regulations promulgated thereunder, certain of the Assets will be
valued in accordance with Schedule 2.4. Purchaser and Sellers will use such
values (subject to such changes as may be hereafter agreed to by Purchaser and
Sellers in writing) in preparing and filing their respective Forms 8594 with the
Internal Revenue Service with respect to the transactions contemplated by this
Agreement.

3.         ASSUMPTION OF LIABILITIES

                3.1.         Assumed Liabilities. As partial consideration for
the purchase of the Assets, Purchaser shall assume as of the Closing Date the
following liabilities of the Sellers to the extent arising on or after the
Closing Date: (i) all obligations of Sellers pursuant to the real property
leases listed on Schedule 1.1.1 to the extent that the same are disclosed on the
face of such real property lease or otherwise disclosed to Purchaser in writing
at the time of the execution of this Agreement; (ii) all obligations of Sellers
pursuant to the Contracts to the extent that the same are disclosed on the face
thereof or otherwise disclosed to Purchaser in writing at the time of the
execution of this Agreement, including, without limitation, the obligation of
the applicable Seller to pay all amounts unpaid on the Closing Date with respect
to the sorter equipment recently installed in the Division's Franklin, Tennessee
headquarters; (iii) all obligations of Sellers pursuant to the Permits to the
extent disclosed to Purchaser in writing at the time of the execution of this
Agreement; (iv) all obligations of Sellers pursuant to any customer proposals
outstanding on the Closing Date to the extent that the same are disclosed on the
face thereof or otherwise disclosed to Purchaser in writing at the time of the
execution of this Agreement; (v) the obligations of BBC with respect to the
Division set forth in the Transition Support Agreement, by and between BBC and
ProCare Pharmacy, Inc.; and (vi) the obligations of Sellers to pay license fees
with respect to Sellers' unlicensed use of the software products named on
Schedule 3.1 prior to the Closing Date (collectively, the "Assumed
Liabilities"). Except to the extent specified in the previous sentence,
Purchaser shall not assume any liability or obligation of Sellers whatsoever,
and Sellers shall retain responsibility for all liabilities and obligations
accrued or incurred prior to the close of business on the day prior to the
Closing Date, whether known or unknown, and all liabilities and obligations
arising from Sellers' operation of the Business prior to the close of business
on the day prior to the Closing Date, whether or not accrued or whether or not
disclosed. Sellers agree to pay and settle all of such liabilities and
obligations (other than the Assumed Liabilities) in a timely manner.

                3.2.         Purchaser's Obligations. Purchaser hereby assumes
and agrees to pay, discharge or perform, as appropriate, when due, the Assumed
Liabilities. Purchaser shall also be responsible for any claim, loss, liability,
damage, cost or expense which arises out of the conduct of the Business by
Purchaser on or subsequent to the Closing Date.

                3.3.         Excluded Liabilities. Except for the Assumed
Liabilities, in no event shall Purchaser assume, agree to pay, satisfy or
discharge or otherwise have any responsibility for any liabilities or
obligations of Sellers, and Assumed Liabilities shall not include any
liabilities or obligations in respect of the following: (i) for accrued salary,
severance pay, paid time off, officers' incentive sales bonuses, any other
bonuses and the like related to employee compensation for any period or portion
of a period prior to the Closing Date; (ii) for Taxes (as hereinafter
defined) of Sellers or any prior owner of the Business of any kind or for any
period; (iii) any liability or obligation of Sellers whatsoever which accrued at
any time prior to the Closing Date, whether or not such liability or obligation
arises prior or subsequent to the Closing Date, including, without limitation,
any distributions payable, debt or notes payable (including, without limitation,
bank overdrafts), insurance related liabilities (whether known or unknown),
including workers' compensation claims (asserted or unasserted, whether or not
reported and whether or not reserved for, and including liability for the
payment of deductible amounts), and litigation or claims (including, without
limitation, EEOC and employment practices claims); (iv) any liability or
obligation of Sellers relating to or arising from Sellers' breach of, default
under or failure to comply with, at any time prior to the Closing Date, whether
or not such liability or obligation arises prior or subsequent to the Closing
Date, any Assumed Liability or Sellers' failure in a timely manner to pay or
perform any other liability or obligation which accrued at any time prior to the
Closing Date, whether or not such liability or obligation arises prior to or
subsequent to the Closing Date; (v) any liability or obligation of Sellers
(whether or not such liability or obligation arises prior to or subsequent to
the Closing Date) arising solely out of or with respect to any third party or
governmental claim pending on the Closing Date or thereafter initiated based on
or arising out of the operation of the Business prior to the Closing Date,
including, without limitation, any liability or obligation of Sellers relating
to any investigation by any governmental agency of any of the Division's
facilities or operations that is pending on the Closing Date; (vi) any liability
or obligation of Sellers relating to the breach of any Law (including, without
limitation, Environmental Laws (as hereinafter defined) and labor laws);
(vii) any liability or obligation of Sellers under or relating to any Employee
Benefit Plan (including, without limitation, any employment agreements
outstanding with Sellers), whether or not such liability or obligation arises
prior to or subsequent to the Closing Date; (viii) any liability or obligation
of Sellers arising out of or incurred in connection with the negotiation,
preparation and execution of this Agreement and the transactions contemplated
hereby and any fees and expenses of counsel, accountants, brokers, financial
advisors or other experts of Sellers; and (ix) except for the Assumed
Liabilities, any other claim, loss, liability, obligation, damage, cost or
expense of Sellers.

                3.4.         Breach of Representations. Subject to Article 8,
nothing in Section 3.1 shall limit Purchaser's right to indemnification for the
breach by Sellers of any of its representations and warranties contained herein.

                3.5.         Insurance. With respect to any loss, liability or
damage relating to, resulting from or arising out of the conduct of the Business
of Sellers prior to the Closing Date for which Purchaser may be liable pursuant
to Section 3.1 and for which Sellers would be entitled to assert, or cause any
other person or entity to assert, a claim for recovery under any policy of
insurance maintained by or for the benefit of Sellers ("Insurance"), at the
request of Purchaser, Sellers will use reasonable efforts to assert, or to
assist Purchaser to assert, one or more claims under such Insurance covering
such loss, liability or damage, provided that all of Sellers' or any of Sellers'
Affiliates' costs and expenses incurred with respect to third parties in
connection with the foregoing are promptly reimbursed by Purchaser.
Notwithstanding Section 3.1, Sellers will be deemed, solely for the purpose of
asserting claims for Insurance pursuant to the immediately preceding sentence,
to have retained liability for such loss, liability or damage to the extent of
the policy limits of the applicable policy of Insurance.

4.         REPRESENTATIONS AND WARRANTIES

                4.1.         Representations and Warranties of Sellers. Sellers,
jointly and severally, represent and warrant to Purchaser as follows:

                                4.1.1. Corporate Organization. Schedule 4.1.1
sets forth a complete and accurate list for Sellers of their respective names
and jurisdictions of organization. Each Seller is a corporation or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the Laws of the State of its organization and has all
requisite corporate power and authority and all Permits necessary to own, lease
or otherwise hold the Assets and to carry on the Business as presently
conducted. Insofar as is related to the Business, each Seller is duly licensed
and qualified to do business as a foreign corporation or other entity and is in
good standing in each jurisdiction listed in Schedule 4.1.1.

                                4.1.2. Authorization and Effect of Agreement.
Sellers have all requisite power and authority to execute and deliver this
Agreement and all of the other agreements, certificates and other documents
delivered or to be delivered on or after the date hereof and at or prior to the
Closing in connection with the transactions contemplated hereby (the "Ancillary
Documents") to which each is or will be a party, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Sellers of this Agreement and the Ancillary Documents to which each is or will
be a party and the consummation by Sellers of the transactions contemplated
hereby and thereby to be consummated by the Sellers have been duly authorized by
all necessary corporate action on the part of Sellers, including, without
limitation, all requisite approval by the stockholders of the Sellers pursuant
to the Articles of Incorporation or By-Laws or other organizational documents of
Sellers or otherwise. This Agreement and the Ancillary Documents to which each
Seller is or will be a party have been or will be, as the case may be, duly
executed and delivered by each Seller and constitute or will constitute, as the
case may be, valid and binding obligations of Sellers, enforceable in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar Laws of general application affecting
the enforcement of creditors' rights or by general principles of equity limiting
the availability of equitable remedies (whether applied in a proceeding at law
or equity).

                                4.1.3. No Restrictions Against Sale of the
Assets. The execution and delivery by the Sellers of this Agreement and the
Ancillary Documents to which each Seller is or will be a party do not, and the
performance by each Seller of the transactions contemplated hereby and thereby
to be performed by it will not, conflict with, or result in any violation of, or
constitute a default (with or without notice or lapse of time, or both) under,
any provision of the organizational documents of any Seller or any Contract,
Permit or Law applicable to the Division, the Business or the Assets, or give
rise to any right by any third party to terminate or accelerate the performance
or payment under any Contract, other than any such conflicts, violations,
defaults or rights (i) which are listed or described on Schedule 4.1.3 or
(ii) which individually or in the aggregate do not have a material adverse
effect on the business, financial condition or results of operations of the
Business. Except as listed or described on Schedule 4.1.3, no material consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Agency is required to be obtained or made by or with
respect to any Seller in connection with the execution and delivery by the
Sellers of this Agreement or the Ancillary Documents to which each Seller is or
will be a party or the consummation by it of the transactions contemplated
hereby and thereby to be consummated by the Sellers.

                                4.1.4. Financial Statements. Attached hereto as
Schedule 4.1.4 are true and complete copies of the unaudited financial
statements of the Division, consisting of: (i) the pro forma balance sheet of
the Division together with the related statement of income of the Division for
the fiscal year ended September 30, 1999 and (ii) the pro forma statement of
income of the Division for the period ended on August 31, 2000 (collectively,
the "Financial Statements.")  The Financial Statements referred to above are
correct and complete, in all material respects, and present fairly, in all
material respects, the financial position of the Business and the results of its
operations as of and for the periods indicated, subject to year-end audit
adjustments which are solely of a normal, recurring and immaterial nature. The
Financial Statements are based on the books and records of the Business, which
have been kept, and such Financial Statements have been prepared, in accordance
with generally accepted accounting principles ("GAAP"), consistently applied.
The monthly pro forma financial statements for the Division for each month in
the period of January through July, 2000 provided to Purchaser were prepared on
a basis consistent with the Financial Statements.

                                4.1.5. No Material Adverse Change Relating to
the Business. Except as described on Schedule 4.1.5, since August 31, 2000, the
Business has been conducted in the ordinary course and Sellers have not
(a) suffered, individually or in the aggregate, any material adverse change in
the business, financial condition or results of operations of the Business;
(b) suffered any damage, destruction or casualty loss which individually or in
the aggregate materially and adversely affects the business, financial condition
or results of operations of the Business; (c) incurred or discharged any
material obligation or liability except in the ordinary course of business; or
(d) entered into any material transaction or made any material expenditures or
commitments not in the ordinary course of its business consistent with past
practice except as specified in or contemplated by other sections of this
Agreement.

                                4.1.6. Compliance with Laws. Except as listed or
described on Schedule 4.1.6, the Business is not being conducted in violation
of, and none of Sellers nor any of Sellers' Affiliates has received any notice
of any current violation of, any applicable Law, other than violations which do
not, individually or in the aggregate, have a material adverse effect on the
business, financial condition or results of operations of the Business.

                                4.1.7. Assets used in the Business. Except for
the Excluded Assets, the Assets constitute all of the material assets and
properties used primarily in the conduct of the Business as presently conducted.
Except for the Excluded Assets, there are no assets or properties used in the
conduct of the Business as presently conducted which, individually or in the
aggregate, are material to the conduct of the Business, or necessary for its
operation, or customarily used in the Business, and are not included in the
Assets. Except for the Excluded Assets and except as set forth on
Schedule 4.1.7, the Assets include all assets and properties reflected in any
account set forth on the Schedule of Balance Sheet Accounts and all assets and
properties from which any income of the Business was derived, other than assets
and properties disposed of by Sellers or any Affiliate of Sellers since August
31, 2000, in the ordinary course of business without violation of this
Agreement, including Section 5.6.

                                4.1.8. Assets other than Real Property. Sellers
have good and marketable title to the Assets free and clear of all mortgages,
liens, security interests, imperfections of title or other encumbrances
(collectively, "Liens"), except for (a)  Liens that are listed or described on
Schedule 4.1.8, (b) mechanics', carriers', workmen's, repairmen's or other like
Liens arising or incurred in the ordinary course of business and (c) Liens for
real estate taxes, assessments and other similar governmental charges which are
not currently due and payable or which may thereafter be paid without penalty or
which are being contested in good faith. The Liens referred to in clauses
(b) and (c) of the exception in the immediately preceding sentence are
hereinafter referred to as "Permitted Liens". Except as set forth on
Schedule 4.1.8, all Tangible Personal Property is in good operating condition,
having been maintained in accordance with the practices followed by comparable
businesses, and is reasonably adequate for the operation of the Business as
presently conducted, normal wear and tear excepted.

                                4.1.9. Real Property. Except for the Leased Real
Property, Sellers do not own any fee or leasehold or other interests in any real
property used in the conduct of the Business or necessary for the continued
conduct of the Business as presently conducted. Schedule 1.1.1 lists the present
lessor and lessee under each lease of the Leased Real Property. The condition of
the Leased Real Property is such that it will not materially adversely affect
the operations of the Business on or from such Leased Real Property. All of the
improvements on land intended to be included in the Assets are in good operating
condition, having been maintained in accordance with the practices followed by
comparable businesses, in view of the purpose for which such improvements are
being used, free of any material structural or engineering defects known to
Sellers, normal wear and tear excepted.

                                4.1.10. Insurance. Schedule 4.1.10 sets forth a
list and description, including policy numbers, names and addresses of insurers
and expiration dates, of all material policies of fire, liability and other
forms of insurance in effect as of the date hereof maintained by Sellers or any
of Sellers' Affiliates with respect to the Business or the Assets (all of which
(or similar policies) will be maintained in effect until the Closing). All such
policies are in full force and effect and all premiums due and payable in
respect thereof have been paid. Since the respective dates of such policies, no
notice of cancellation or non-renewal with respect to any such policy has been
received by Sellers. Schedule 4.1.10 sets forth a list of all pending claims and
the status as of the date of this Agreement of all deductibles with respect to
all such policies as of the date of this Agreement, and loss runs since January
1, 1999, with respect to such policies. No insurance coverage or insurance
policy, or any interest therein, relating to the Business or the Assets will be
conveyed by Sellers to Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

                                4.1.11. Intellectual Property.

                                (a)         There are no material United States
and foreign patents, trademarks, trade names, service marks, copyrights or
applications therefor (hereinafter the "Patent and Trademark Rights") owned by
Sellers and used primarily in the Business. To the knowledge of Sellers, the
Business as now conducted does not conflict with and has not been alleged to
conflict with any patents, trademarks, trade names, service marks or copyrights
of others.



                                (b)         Schedules 1.1.7A and 1.1.7B set
forth a complete and correct list of (i) all computer software programs that are
proprietary to Sellers (the "Proprietary Software") and used primarily in the
Business; (ii) all computer software programs licensed to Sellers that are
material to the conduct of the Business (other than "off-the-shelf" software
licensed to Sellers) (the "Licensed Software" and together with the Proprietary
Software, collectively, the "Software"); (iii) all agreements relating to
Licensed Software; and (iv) all agreements relating to the use by third parties
of any Software. Sellers own or possess valid license rights to all Licensed
Software. There are no infringement suits, actions or proceedings pending or, to
the knowledge of Sellers, threatened against Sellers with respect to any
Software. To the knowledge of the Sellers, there are no infringement suits,
actions or proceedings pending or threatened against the owner of any Licensed
Software. Sellers' license, sublicense, agreement or permission covering the
Licensed Software is (i) legal, valid, binding and enforceable and is in full
force and effect and (ii) has not been breached by any Sellers or, to the
knowledge of the Sellers, the third-party. Subject to receipt of any consents
described in Section 4.1.3 that are applicable to the Licensed Software, the
consummation of the transactions contemplated hereby will not result in the loss
or impairment of Sellers' right to use any Licensed Software that is material to
the operations of the Business following the Closing.



                                4.1.12. Litigation; Decrees. Except as listed or
described on Schedule 4.1.12, there are no lawsuits, claims, administrative or
other proceedings and investigations pending or, to the knowledge of Sellers,
threatened by, against or affecting Sellers or any of Sellers' Affiliates,
arising out of or relating to the conduct of the Business or otherwise which, if
determined adversely, could, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, financial condition
or results of operations of the Business. Sellers are not aware of any facts or
circumstances that could be reasonably expected to give rise to any such suits,
claims, investigations or proceedings. Except as set forth on Schedule 4.1.12,
no Seller is in default under any judgment, order or decree to which any Seller
is a party, or that, to Sellers' knowledge, is applicable to the conduct of the
Business or the Assets. There is no material condemnation proceeding pending or,
to the knowledge of Sellers, threatened against any of the Real Property.

                                4.1.13. Contract Rights. Except as listed or
described on Schedule 1.1.1, 4.1.13, or 4.1.14, no Seller is a party to or bound
by any Contract relating to the Business that is of a type described below:

                               (a)         Any written employment or consulting
Contract (other than an Employee Benefit Plan (as hereinafter defined)) with an
Employee that is not terminable at will by a Seller and that will require
aggregate future payments in excess of $50,000 in the case of any one Contract
or $100,000 in the aggregate for all Contracts of such type;



                                 (b)         Any collective bargaining or other
Contract with any labor union;



                             (c)         Any Contract for capital expenditures
or the acquisition, construction or modification of fixed assets which requires
aggregate future payments of $50,000 or more in the case of any one Contract or
$100,000 or more in the aggregate for all Contracts of such type;



                               (d)         Any Contract (other than a Contract
of the type referred to in clause (a) or (c) of this Section 4.1.13) (i) for the
purchase of Inventory or (ii) for the purchase, maintenance or acquisition of
materials, supplies, merchandise, equipment or other property or services
(including consulting services) that, in the case of clause (ii), is not
terminable at will and requires aggregate future payments or expenses in excess
of $100,000;



                               (e)         Any Contract for the sale of
Inventory to customers and/or the provision of services to customers in
connection with the Business (i) entered into in the ordinary course and for an
amount of $50,000 or more, (ii) not entered into in the ordinary course of
business or (iii) which is for a term of 12 months or more;



                               (f)         Any purchase order not terminable at
will by a Seller and requiring aggregate future payments of $50,000 or more;



                               (g)         Any service contract not terminable
at will by a Seller and for an amount of $50,000 or more;



                               (h)         Any Contract relating to clean-up,
abatement or other actions in connection with the remediation of any existing
environmental liabilities or relating to the performance of any environmental
audit or study;



                               (i)         Any Contract not terminable at will
by a Seller and granting to any person a right at such person's option to
purchase or acquire any asset or property of the Business (or any interest
therein) with a value in excess of $50,000 in the case of any one Contract or
$100,000 in the aggregate for all Contracts of such type;



                               (j)         Any license or royalty Contract
providing for aggregate future payments in excess of $50,000 in the case of any
one Contract or $100,000 in the aggregate for all Contracts of such type;



                               (k)         Any Contract with any independent
contractor or other agent having a remaining term in excess of one year and
which by its terms is not terminable without penalty on 90 calendar days' or
less notice;



                               (l)         Any lease under which a Seller (i) is
a lessee of, or holds or uses, any machinery, equipment, vehicle or other
tangible personal property owned by a third party or (ii) is a lessor of, or
makes available for use by any third party, any tangible personal property owned
by a Seller, in either such case which lease requires aggregate annual payments
in excess of $100,000;



                              (m)         Any Contract with any manufacturer,
supplier or customer with respect to discounts or allowances or extended payment
terms, except for Sellers' standard discount terms;



                               (n)         Any Contract that would restrict the
Purchaser from conducting the Business;



                               (o)         Any Contract giving any party the
right to renegotiate prices or require a reduction in prices or the repayment of
any amount previously paid and involving potential payments in excess of $50,000
in the case of any one Contract or $100,000 in the aggregate for all such
Contracts; and



                               (p)         Any other Contract which involves
future payment or performance valued at $100,000 or more.



                                True and complete copies of all the Contracts
required to be listed on Schedule 4.1.13 or any other Schedule hereto
(including, without limitation, Schedules 1.1.1 and 4.1.14) have been furnished
or made available to Purchaser. Except as set forth on Schedule 1.1.1 or 4.1.13,
(i) Sellers and (to the knowledge of Sellers) the other parties thereto, have
performed in all material respects all obligations required to be performed by
them to date under the Contracts (including without limitation those listed on
Schedule 1.1.1, Schedule 4.1.13 or on any other Schedule hereto) and are not
(with or without the lapse of time or the giving of notice, or both) in breach
or default in any respect thereunder, except for such failures to perform,
breaches and defaults which, individually or in the aggregate, do not, and,
insofar as reasonably can be foreseen, in the future will not, have a material
adverse effect on the business, financial condition or results of operations of
the Business, and (ii) all Contracts required to be listed on Schedule 4.1.13 or
on any other Schedule hereto (including, without limitation, Schedule 1.1.1) are
valid, in full force and effect and enforceable in accordance with their
respective terms, except where the failure thereof does not individually or in
the aggregate have a material adverse effect on the business, financial
condition or results of operations of the Business.

                                4.1.14. Employee Contracts, Union Agreements and
Benefit Plans.

                               (a)         Except as set forth on
Schedule 4.1.14(a), there are no material Employee Benefit Plans (as hereinafter
defined) that cover current or former employees or independent contractors of
the Division. Except as described on Schedule 4.1.14(a), the transactions
contemplated by this Agreement will not result in any additional or accelerated
payments to, or increase the vested interest of, any current or former officer,
employee or director of the Division or their dependents under any Employee
Benefit Plan. Except as set forth on Schedule 4.1.14(a), all of the Employee
Benefit Plans that cover current or former employees of the Division are
currently in effect. All Employee Benefit Plans that cover current or former
employees of the Division and that are welfare plans providing or offering
benefits to retirees or are retirement plans intended to be qualified under
Section 401(a) of the Code are identified as such on Schedule 4.1.14(a). Sellers
do not and Sellers' "ERISA Affiliates" (as hereinafter defined) do not maintain,
contribute to, or participate in, or have within the past six months contributed
to, or participated in a multiemployer plan within the meaning of "ERISA" (as
hereinafter defined)  Section 4001(a)(3). No fact exists that could subject
Purchaser to any liability after the Closing under Title IV of ERISA in
connection with an Employee Benefit Plan. "ERISA" means the Employee Retirement
Income Security Act of 1974, as amended. "Employee Benefit Plans" means any
plans, programs, agreements, arrangements, commitments, policies or
understandings of any kind that provide compensation, remuneration or benefits
of any kind or description whatsoever (whether current or deferred and whether
paid in cash or in kind) in any way, including all employment, consulting or
collective bargaining contracts, and deferred compensation, pension (as defined
in Section 3(2) of ERISA), multiemployer (as defined in Section 3(37)(A) of
ERISA), profit sharing, thrift, stock ownership, severance, stock appreciation
rights, bonus, stock option, stock purchase or other nonqualified or
compensation commitments, arrangements or plans, including all welfare plans (as
defined in Section 3(1) of ERISA), of or pertaining to the present or former
officers, directors, independent contractors or employees (including retirees),
or their dependents, of Sellers and any ERISA Affiliate or any predecessors in
interest thereto, that are currently in effect or as to which any Sellers, or
any ERISA Affiliate, has any ongoing liability or obligation whatsoever. "ERISA
Affiliate" means each trade or business (whether or not incorporated) that
together with the Sellers is treated as a single employer pursuant to Sections
414(b),(c),(m) or (o) of the Code.



                               (b)         Each Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code has, as currently in effect,
been determined to be so qualified by the IRS and, to the knowledge of Sellers,
has been maintained in compliance in all material respects with its terms and
continues to satisfy the requirements for such qualification.



                               (c)         To the knowledge of Sellers, no
action, suit, proceeding, hearing or investigation with respect to the
administration or investment of assets of any Employee Benefit Plan intended to
be qualified under Section 401(a) of the Code that covers employees of the
Division (other than routine claims for benefits) is pending or threatened, and
no, to the knowledge of Sellers, audit or investigation by any domestic or
foreign governmental or law enforcement agency is pending or has been proposed
with respect to any Employee Benefit Plan that covers employees of the Division.



                                4.1.15. Labor Relations.

                               (a)         Except as set forth on
Schedule 4.1.15, (i) the employees of the Business have not been and are not
represented by a labor organization which was either National Labor Relations
Board ("NLRB") certified or voluntarily recognized; (ii)  no Seller has been and
is not a signatory to a collective bargaining agreement with any labor
organization that relates in any way to the Business; (iii) no representation
election petition has been filed by employees of the Business or is pending with
the NLRB and, to Sellers' knowledge, no union organizing campaign involving
employees of the Business has occurred or is in progress; (iv) no NLRB unfair
labor practice claims relating to the Business have been filed and/or are
presently pending against any Seller or any labor organization representing the
employees of the Business; (v) no grievance or arbitration demand, whether or
not filed pursuant to a collective bargaining agreement, is pending against any
Seller with respect to the employees of the Business; (vi) to Sellers'
knowledge, no hand billing, picketing, work stoppage (sympathetic or otherwise),
or other "concerted action" involving the employees of the Business has occurred
or is in progress; (vii) no breach of contract and/or denial of fair
representation claim relating to the Business is pending against any Seller
and/or any labor organization representing the employees of the Business;
(viii) no claim for unpaid wages or overtime or for child labor or record
keeping violations is pending under the Fair Labor Standards Act, Davis-Bacon
Act, Walsh-Healey Act or Service Contract Act or any other federal, state, local
or foreign law, regulation or ordinance with respect to the Business; (ix) no
discrimination and/or retaliation claim has been filed or is pending against any
Seller under the 1866 or 1964 Civil Rights Acts, the Equal Pay Act, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, the Family and Medical Leave Act ("FMLA"), the Fair Labor Standards Act,
ERISA or any other federal law or any comparable state fair employment practices
act or foreign law regulating discrimination in the workplace with respect to
the Business; (x) if any Seller is a federal or state contractor obligated to
develop and maintain an affirmative action plan, no discrimination claim, show
cause notice, conciliation proceeding, sanctions or debarment proceeding has
been filed or is pending with Office of Federal Contract Compliance Programs or
any other federal agency or any comparable state or foreign agency or court and
no desk audit or on-site review is in progress with respect to the Business;
(xi) no citation has been issued or threatened by the Occupational Safety and
Health Administration ("OSHA") against any Seller with respect to the Business
and no notice of contest or OSHA administrative enforcement proceeding involving
any Seller has been filed since January 1, 1999, or is pending with respect to
the Business; (xii) no workers' compensation or retaliation claim has been filed
or is pending against any Seller with respect to the Business; (xiii) to
Sellers' knowledge, no group of the Division's employees has any plans to
terminate his or its employment; (xiv) no citation of the Sellers has occurred
since January 1, 1999, and no enforcement proceeding has been initiated,
threatened, or is pending under Federal or foreign immigration law; and
(xv) except for the transactions contemplated by this Agreement, no Seller has
taken any action that would constitute a "mass layoff" or "plant closing" within
the meaning of the Worker Adjustment and Retraining Notification Act (the "WARN
Act") or otherwise trigger notice requirements or liability under any local or
state plant closing notice law. Each Seller is in compliance with respect to the
Division in all material respects with all federal, state and local laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours, and is not engaged in any unfair labor or unlawful
employment practice.



                               (b)         Sellers have made all filings
required by the Occupational Safety and Health Act, Executive Order 11246 and
other similar federal, state and local laws, regulations and orders, including
all filings with the Equal Employment Opportunity Commission and any other
filings relating to affirmative action or similar programs with respect to the
Business. Sellers have previously delivered or made available to Purchaser all
material reports and filings made or filed by them with respect to such matters.

                                4.1.16. Divisional Personnel. Schedule 4.1.16
sets forth the names, locations of service, salary or rate of pay and
classification of all personnel employed with respect to the Business as of the
date of this Agreement. Schedule 4.1.16 sets forth the date and amount of the
last salary or rate of pay increase for each such person whose 1999 annual
compensation exceeded $25,000. No Seller has received a claim from any
Governmental Agency to the effect that such Seller has improperly classified as
an independent contractor any person listed on Schedule 4.1.16, or any similarly
situated person.

                                4.1.17. No Undisclosed Liabilities. No Seller
and no Affiliate of Seller has any liability, obligation or commitment of any
nature (absolute, accrued, contingent or otherwise) in respect of the Assets or
the Business except (i) a liability which is fully reflected as a liability or
reserved for in an account included on the Financial Statements at August 31,
2000, to the extent required by generally accepted accounting principles, (ii) a
liability which has been incurred in the ordinary course of business consistent
with past practice and without violation of this Agreement, since August 31,
2000, and (iii) a liability which is disclosed in a Schedule hereto. The terms
"liability," "obligation" and "commitment" as used in this Section 4.1.17 shall
have the meanings accorded to them by generally accepted accounting principles.

                                4.1.18. Environmental Protection.

                               (a)         Definitions. For purposes of this
Agreement, the following terms shall have the following meanings:



                               "Environmental Laws" means federal, state and
local statutes, ordinances, regulations and codes, and other applicable Laws
relating to pollution, protection of the environment, public health and safety,
or pharmacy practice as amended or reauthorized, including without limitation,
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended (42 U.S.C. S 9601 et seq.); the Resource Conservation and Recovery
Act, as amended (42 U.S.C. S 6901 et seq.); the Toxic Substances Control Act, as
amended (15 U.S.C. S 2601 et seq.); the Controlled Substances Act, as amended
(21 U.S.C. S 801 et seq.); the Controlled Substances Import and Export Act
(21 U.S.C. S 951 et seq.) and any applicable state pharmacy practice laws; and
the Federal Food, Drug and Cosmetic Act (21 U.S.C. S 301 et seq.) and any
equivalent state laws.



                               "Hazardous Substances" means, without limitation,
any explosive or radioactive material, asbestos, wastewater and sludges derived
from wastewater, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum and petroleum based products, methane, hazardous waste, toxic or
hazardous substances or related materials, or any controlled substances, as
defined in the Environmental Laws.



                               (b)         Except as set forth on
Schedule 4.1.18(b):



              (i)         Sellers are in compliance in all material respects
with all applicable Environmental Laws with respect to the properties, assets
(including the Assets) and operations comprising the Business.



              (ii)         Sellers have obtained and adhered, in all material
respects, to all permits and other approvals, necessary to conduct the Business
as presently conducted and to store, dispose of and otherwise handle Hazardous
Substances and, to Sellers' knowledge have reported, to the extent required by
Environmental Laws, all past and present sites owned, leased or operated by them
where Hazardous Substances have been treated, stored or disposed.



              (iii)         Except in accordance with applicable Environmental
Laws: (i) no Hazardous Substance has been released (as that term is defined in
the applicable Environmental Laws) by Sellers at or on any of the property
owned, leased or operated by Sellers in the Business during the period in which
Sellers have owned, leased or operated such property, and (ii) to the knowledge
of Sellers, no Hazardous Substance has ever been released at or on any of the
property owned, leased or operated in the Business by Sellers.



              (iv)         Sellers have not received any written notice, claim
or request for information relating to any on-site or off-site locations to
which any of them has transported Hazardous Substances or arranged for the
transportation of Hazardous Substances, alleging that any of them is liable for
any clean-up cost, remedial work, damage to natural resources or personal
injury.



              (v)         There is no claim for violation of any Environmental
Law pending or, to the knowledge of Sellers, threatened against Sellers with
respect to the Business.



              (vi)         Sellers have made available to Purchaser accurate and
complete copies of all documents in their possession or under their control
pertaining to all of the matters described in paragraphs (i) through (v) of this
Section 4.1.18(b), including all environmental audits or assessments prepared by
and for Sellers or, to Sellers' knowledge, any governmental authority or any
third party (including any financial institution).



                                4.1.19. Tax Matters.

                               (a)         For purposes of this Agreement,
"Taxes" shall mean all taxes (including any taxes attributable to any Seller
ceasing to be a member of an affiliated group as defined in Section 1504(a) of
the Code), assessments, charges, duties, fees, levies or other governmental
charges (including interest, penalties or additions associated
therewith), including federal, state, city, county, foreign or other income,
franchise, capital stock, real property, personal property, tangible,
withholding, FICA, unemployment compensation, disability, transfer, sales, use,
excise, gross receipts and all other taxes of any kind for which Sellers may
have any liability imposed by the United States or any state, county, city,
country or foreign government or subdivision or agency thereof, whether disputed
or not.



                               (b)         Except as otherwise disclosed on
Schedule 4.1.19(b), (i) all returns, including estimated returns and reports of
every kind, with respect to income and franchise Taxes to the extent imposed on
Sellers with respect to the Business, which are due to have been filed in
accordance with any applicable law, have been duly filed or extensions have been
duly granted therefor, (ii) all income and franchise Taxes, deposits or other
payments for which Sellers may have any liability through the Effective Date
with respect to the Business, have been paid in full or are accrued as
liabilities for such Taxes on the books and records of Sellers (excluding any
part of such accrual established to reflect timing differences between book and
tax income); (iii) the amounts so paid on or before the Effective Date, together
with any amounts accrued as liabilities for income and franchise Taxes (whether
accrued as currently payable or deferred Taxes but excluding any part of any
such accrual established to reflect timing differences between book and tax
income) on the books of Sellers with respect to the Business will be adequate to
satisfy all liabilities for such Taxes of Sellers through the Effective Date,
including such Taxes accruable upon income earned through the Effective Date;
(iv) there are not now any extensions of time in effect with respect to the
dates on which any returns or reports of income and franchise Taxes with respect
to the Business were or are due to be filed; (v) all deficiencies asserted as a
result of any examination of any return or report of income and franchise Taxes
with respect to the Business have been paid in full, accrued on the books of
Sellers or finally settled, and no issue has been raised in any such examination
which, by application of the same or similar principles, reasonably could be
expected to result in a proposed deficiency for any other period not so
examined; (vi) no claims have been asserted and, to the knowledge of Sellers, no
proposals or deficiencies for any income or franchise Taxes with respect to the
Business are being asserted, proposed or threatened, and no audit or
investigation of any return or report of such Taxes is currently underway,
pending or, to the knowledge of Sellers, threatened; (vii) to the knowledge of
Sellers, no claims have been asserted and no proposals or deficiencies for any
Taxes other than income or franchise Taxes with respect to the Business are
being asserted, proposed or threatened, and no audit or investigation of any
return or report of such Taxes is currently underway, pending or threatened;
(viii) there are no outstanding waivers or agreements by Sellers for the
extension of time for the assessment of income or franchise Taxes with respect
to the Business or deficiency thereof; (ix) there are no Liens for income or
franchise Taxes with respect to the Business upon the Assets, except such Liens
for current such Taxes not yet due, nor are there any such Liens which, to the
knowledge of Sellers, are pending or threatened; and (x) to the knowledge of
Sellers, there are no Liens for Taxes other than income and franchise taxes with
respect to the Business, except for current Liens for such Taxes not yet due,
nor are there any such Liens which are pending or threatened.



                                4.1.20. Brokers' and Finders' Fees. Other than
the engagement of Merrill Lynch & Co., no Seller nor anyone acting on behalf of
any Seller, has done anything to cause or incur any liability to any party for
any brokers' or finders' fees or the like in connection with this Agreement or
any transaction contemplated hereby.

                                4.1.21. Licenses and Permits. Schedule 4.1.21
contains a true and complete list of all material notifications, licenses,
permits (including, without limitation, environmental, construction, operation,
pharmacy, and controlled substance permits), franchises, certificates,
approvals, exemptions, classifications, registrations and other similar
documents and authorizations, and applications therefor (collectively, the
"Licenses") necessary to the conduct of the Business or the lack of which would
individually or in the aggregate have a material adverse effect on the business,
financial condition or results of operations of the Business. The Sellers own or
possess all Licenses that are necessary to enable the Division to carry on the
Business as presently conducted. All such Licenses are valid, binding, and in
full force and effect. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not adversely
affect any such License (subject to the receipt of any consent necessary).
Sellers have taken all necessary action to maintain each such License, except
where the failure to so act is not likely to have a material adverse effect. No
loss or expiration of any such License is pending or reasonably foreseeable
(other than expiration upon the end of any term) or, threatened.

                                4.1.22. Books and Records. All the books,
records and accounts included in the Assets are in all material respects true
and complete, are maintained in all material respects in accordance with all
Laws applicable to the Business, and accurately present and reflect in all
material respects the transactions of the Business and the dispositions of the
assets of the Business.

                                 4.1.23. [Intentionally omitted.]

                                4.1.24. Major Suppliers and Customers.
Schedule 4.1.24 sets forth a list of each supplier of goods or services to, and
each customer of, the Division to whom Sellers paid or billed in the aggregate
more than $50,000 during the 12-month period ended August 31, 2000, together
with, in each case, the amount paid or billed during such period. Except as set
forth on Schedule 4.1.24, no Seller has suffered any change in its relationship
with any of such suppliers or customers which could reasonably be expected to
have a material adverse effect on the revenues projected for such customer
during Sellers' fiscal year 2000 as set forth on Schedule 4.1.24. Except as set
forth on Schedule 4.1.24, no Seller has knowledge that the consummation of the
transactions contemplated hereunder will have any adverse effect on its business
relationship with any such customer, which, if such adverse effect occurred,
could reasonably be expected to result in the loss of $50,000 or more of
revenues from such customer during the 12-month period following the Closing
Date. Except as set forth on Schedule 4.1.24, none of the officers or directors
of any Seller, nor, to any Sellers' knowledge, any Related Person (as
hereinafter defined), has any material financial interest in any supplier or
customer of the Division. "Related Person" means, with respect to any director
or officer of any Seller, a lineal ancestor or descendant of such director or
officer, the spouse of such director or officer and any entity, partnership or
joint venture in which such director or officer, or any of the other persons
referred to in this sentence, owns 10% or more of the equity interests.

                                4.1.25. Inventory. All Inventory reflected on
the balance sheet of the Business as of August 31, 2000 was acquired and has
been maintained in the ordinary course of business; is of good and merchantable
quality; consists substantially of a quality, quantity and condition usable, or
saleable within six months in the ordinary course of business; is valued at the
lower of cost or market on a weighted average basis and otherwise in accordance
with GAAP and consistent with past practices; and is not subject to any material
write-down or write-off for which an appropriate reserve was not included in the
balance sheet of the Business as of August 31, 2000. Except as described on
Schedule 4.1.25 hereto, no Seller is under any liability or obligation with
respect to the return of inventory in the possession of its customers. Except as
listed and described on Schedule 4.1.25 hereto, no Seller has any obsolete or
slow-moving inventory used in connection with the Business (i.e., inventory
which, based upon the historical sales rate of such items could not reasonably
be expected to be sold within six (6) months) or inventory which is not fit for
the purpose for which it is intended to be used. Since August 31, 2000, no
inventory item of any Seller used in connection with the Business has been sold
or disposed of except in the ordinary course of business.

                                4.1.26. Pharmaceutical Regulation. Except as set
forth on Schedule 4.1.26, with respect to the Division:

                               (a)         The Sellers possess currently valid
registrations, licenses and other permits from the DEA, relevant state boards of
pharmacy, and any other relevant agencies to receive, store, and dispense
pharmaceutical products, including pharmaceutical products regulated as
controlled substances (collectively, the "Pharmaceutical Products"), at and from
the Division's facilities.



                               (b)         The Sellers have provided or made
available to the Purchaser all Form FDA-483, Establishment Inspection Reports,
or other regulatory agency forms, reports or correspondence received during the
last five years describing inspectional observations by the Food and Drug
Administration ("FDA"), DEA, relevant state boards of pharmacy, and any other
agencies related to the Division's pharmacy activities.



                               (c)         The Sellers have provided or made
available to the Purchaser all responses to documents identified in paragraph
(b) submitted to FDA, DEA, relevant state boards of pharmacy, or any other
agencies related to the Division's pharmacy activities during the last five
years.



                               (d)         The Sellers have provided or made
available to the Purchaser all warning letters, letters of admonition, other
regulatory letters, notices of violation, notices of hearing or adverse findings
received by such Company during the last five years identifying potential
violations of, or deviations from laws or regulations administered by FDA, DEA,
state boards of pharmacy, or any other agencies related to the Division's
pharmacy activities.



                               (e)         The Sellers have provided or made
available to the Purchasers all responses to documents identified in paragraph
(d) submitted to FDA, DEA, relevant state boards of pharmacy, or any other
agencies related to the Division's pharmacy activities during the last five
years.



                               (f)         The Sellers perform internal
regulatory compliance audits on a regular basis with respect to the Division and
have implemented any corrective actions recommended by such reports, except to
the extent that the failure to implement such corrective actions would not have
a material adverse effect on the operations of the Business.



                               (g)         The Sellers have had one or more
regulatory audits by an outside auditor with respect to the Division during the
last five years and have provided or made available to the Purchaser any written
information regarding these audits.



                              (h)         The Sellers are in compliance with
FDA, DEA, relevant state board of pharmacy, and other agency regulations related
to the Division's pharmacy activities, including, but not limited to,
requirements for the receipt, security, inventory, and dispensing of
pharmaceutical products and recordkeeping and reporting requirements.



                              (i)         The Sellers have signed, up-to-date,
written policies that reflect the actual FDA, DEA, and state regulatory
compliance procedures with respect to the Division.



                              (j)         The Sellers have no knowledge of any
acts that furnish a reasonable basis for a warning letter or other regulatory
letter, other adverse regulatory communication or action, or civil or criminal
investigation or action.



                4.2.         Representations, Warranties And Certain Covenants
of Purchaser. Purchaser represents and warrants to and covenants with Sellers as
follows:

                                4.2.1. Corporate Organization. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Tennessee and has all requisite corporate power and authority
and possesses all material Permits necessary to own, lease or otherwise hold its
properties and assets and to carry on its business as presently being conducted.
Purchaser has all requisite corporate power and authority (i) to purchase, own,
hold or lease the Assets it is purchasing, (ii) to assume, pay and satisfy the
Assumed Liabilities and (iii) to carry on the Business upon the consummation of
the transactions contemplated hereby. Purchaser will, at or before the Closing,
deliver to Sellers complete and correct copies of (i) Purchaser's Charter and
all amendments thereto (certified by the Secretary or Assistant Secretary of
Purchaser) and (ii) its By-Laws and all amendments thereto (certified by the
Secretary or an Assistant Secretary of Purchaser).

                                4.2.2. Authorization And Effect Of Agreement.
Purchaser has all requisite corporate power and authority to execute and deliver
this Agreement and the Ancillary Documents to which it is or will be a party and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery by Purchaser of this Agreement and the Ancillary Documents to which
it is or will be a party and the consummation by Purchaser of the transactions
contemplated hereby and thereby to be consummated by it have been duly
authorized by all necessary corporate action on the part of Purchaser. This
Agreement and the Ancillary Documents to which Purchaser is or will be a party
have been or will be, as the case may be, duly executed and delivered by
Purchaser and constitute valid and binding obligations of Purchaser, enforceable
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency or other similar Laws of general application
affecting the enforcement of creditors' rights or by general principles of
equity limiting the availability of equitable remedies (whether applied in a
proceeding in equity or at law).

                                4.2.3. No Restrictions Against Purchase Of The
Assets. Except as set forth in Schedule 4.2.3, the execution and delivery by
Purchaser of this Agreement and the Ancillary Documents to which Purchaser is or
will be a party do not, and the performance by Purchaser of the transactions
contemplated hereby and thereby to be performed by it will not, conflict with,
or result in any violation of, or constitute a default (with or without notice
or lapse of time, or both) under, any provision of the Charter or By-Laws of
Purchaser or any Contract, Permit or Law applicable to Purchaser or its assets,
other than any such conflicts, violations or defaults which individually or in
the aggregate do not have a material adverse effect on the business, financial
condition or results of operations of Purchaser. Except as set forth in
Schedule 4.2.3, no material consent, approval order or authorization of, or
registration, declaration or filing with, any Governmental Agency is required to
be obtained or made by or with respect to Purchaser in connection with the
execution and delivery of this Agreement or the consummation by it or the
transactions contemplated hereby and thereby to be consummated by it.

                                4.2.4. Brokers' and Finders' Fees. Neither
Purchaser, nor anyone acting on behalf of Purchaser, has done anything to cause
or incur any liability to any party for any brokers' or finders' fees or the
like in connection with this Agreement or any transaction contemplated hereby.

5.         COVENANTS

                5.1.         Employees.

                              (a)         Purchaser shall offer employment,
commencing as of the Closing Date, on an at will basis, to all employees of the
Business who are actively employed, or are on an approved leave of absence, on
the Closing Date (the "Employees") at the same rate of base compensation and at
a comparable job title with the Business as in effect immediately prior to the
Closing Date. Each such Employee who accepts such offer of employment is
hereinafter referred to as a "Hired Employee." All Hired Employees shall be
eligible to participate in the employee benefit plans, programs and policies,
and fringe benefits of Purchaser on the same basis (after application of
paragraph (c) below) as such plans, programs, policies and benefits are offered
to similarly situated employees of Purchaser.

                              (b)         Sellers shall release all Employees as
of the Closing Date to accept employment by Purchaser as provided under
paragraph (a) above. Sellers shall pay such Employees all amounts due them with
respect to earned and accrued salaries, wages and bonuses to the extent
attributable to service with Sellers prior to the Closing Date. Sellers shall
also pay each Employee his or her Accrued Paid Time Off, if any. "Accrued Paid
Time Off" means for such purpose all accrued unused vacation, holiday, sick and
personal time of an Employee as of the Closing Date, determined in accordance
with Sellers' paid-time off policy.



                              (c)         Purchaser shall credit all Hired
Employees for all service with Sellers prior to the Closing Date for purposes of
eligibility under all employee benefit plans, programs and policies, and fringe
benefits of Purchaser and for purposes of vesting in the Purchaser's pension
plan (as defined in Section 3(2) of ERISA), subject to the applicable pension
plan break-in-services rules under the Code and ERISA. Purchaser shall pay Hired
Employees all amounts due them with respect salaries, wages and bonuses (under
any bonus plan adopted by Purchaser with respect to the Hired Employees) to the
extent attributable to service with Purchaser on and after the Closing Date.



                              (d)         Sellers shall be responsible for the
payment of severance pay, if any, pursuant to any applicable employee related
contract, agreement, plan or policy, attributable to the termination of any
Employee.



                            (e)         Sellers shall provide the Purchaser with
all services and compensation information for periods prior to the Closing Date
for employees of the Business who are hired by the Purchaser that is necessary
or appropriate for Purchaser to cover such employees under Purchaser's employee
benefit plans.



                5.2.         Transfer Taxes. Any real property transfer or gains
taxes, recording fees or any other taxes payable as a result of the sale of the
Assets or any other action contemplated by this Agreement will be paid by
Purchaser. Purchaser and Sellers will cooperate in the preparation, execution
and filing of all returns, questionnaires, applications, or other documents
regarding any real property transfer or gains, sales, use, transfer, value
added, stock transfer and stamp taxes, any transfer, recording, registration and
other fees, and any similar taxes which become payable in connection with the
transfer of the Assets that are required or permitted to be filed on or before
the Closing. Except as provided above, (a) Purchaser will pay its own fees,
costs and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement, including, the fees, costs and
expenses of its financial advisors, accountants and counsel and (b) Sellers will
pay the fees, costs and expenses of Sellers incurred in connection with this
Agreement and the transactions contemplated by this Agreement, including, the
fees, costs and expenses of Sellers' financial advisors, accountants and
counsel.

                5.3.         Press Release. On the Closing Date, the Purchaser
and the Seller shall be permitted to release a mutually agreed upon press
release with respect to the consummation of the transactions contemplated by
this Agreement.

                5.4.         Pharmacy Licenses. Sellers agree to use their
commercially reasonable efforts to aid the Purchaser in obtaining all
authorizations, consents, orders and approvals of Government Agencies after the
Closing Date and to take all reasonable actions to avoid the entry of any order
or decree by any Governmental Agency against the Purchaser with respect to such
necessary government consents after the Closing Date.

6.         CLOSING DELIVERIES

                6.1.         Deliveries of Sellers. Sellers shall deliver all of
the following documents at Closing:

                                6.1.1. Transfer Documents. Sellers shall have
delivered to Purchaser the bills of sale, assignments, deeds and other
instruments of transfer (the "Transfer Documents") in substantially the form set
forth in Schedule 6.1.1, relating to the Assets, which (as to the Leased Real
Property and the leases relating thereto) shall be in recordable form to the
extent that recordation thereof is necessary or desirable, in Purchaser's
judgment, to effect the Transfer of such Assets, Transferring to Purchaser good
and marketable title to the Assets, in each case free of any Liens other than
Permitted Liens.

                                6.1.2. Certificates. Sellers shall have
delivered certified evidence of corporate actions taken in connection with the
execution, delivery and performance by Sellers of this Agreement and the
Ancillary Documents to which Sellers are a party and an incumbency certificate
of each Seller.

                                6.1.3. Consents Under Key Agreements. Sellers
shall have delivered all consents, approvals, novations, authorizations,
exemptions or waivers from parties to the Contracts listed on
Schedule 6.1.3 (collectively, the "Key A greements") to the extent required for
the consummation of the transactions contemplated hereunder without any
violation or breach thereof or default, termination or acceleration occurring
thereunder.

                                6.1.4. Power of Attorney. The Sellers shall have
delivered to the Purchaser a power of attorney substantially in the form
attached hereto as Schedule 6.1.4.

                              6.1.5. Termination Statements. Sellers shall have
delivered to Purchaser UCC-3 Termination Statements, or other appropriate
instruments of termination, in form and substance satisfactory to Purchaser,
with respect to each UCC financing statement or other lien or encumbrance
referred to on Schedule 6.1.5.

                               6.1.6. Employment Agreements. Messrs. Trey
Hartman, Grant Bryson and Larry Brown shall have entered into employment
agreements in favor of Purchaser in substantially the forms set forth in
Schedules 6.1.6(a), (b) and (c).

                                6.1.7. Non-Competition Agreements. The Sellers
and the Affiliates of Sellers named therein shall have entered into
noncompetition agreements in favor of Purchaser in substantially the form set
forth in Schedule 6.1.7.

                                6.1.8. Accounts Receivable Collection Agreement.
The Purchaser and Sellers shall have entered into the agreement with respect to
the collection by Purchaser of Sellers' accounts receivable and payment by
Purchaser, on behalf of Sellers, of their accounts payable (the "Accounts
Receivable and Payable Management Agreement") substantially in the form set
forth in Schedule 6.1.8.

                                6.1.9. Transition Services Agreement. The
Purchaser and Sellers shall have entered into an agreement with respect to the
provision of certain transition services by Sellers to Purchaser (the
"Transition Services Agreement") substantially in the form set forth in
Schedule 6.1.9.

                                6.1.10. BBC Guaranty. Sellers shall deliver to
Purchaser a guaranty from BBC, the parent corporation of the Sellers
guaranteeing all obligations of the Sellers pursuant to this Agreement (the "BBC
Guaranty"), substantially in the form set forth on Schedule 6.1.10.

                6.2.         Deliveries of Purchaser. Purchaser shall deliver
all of the following documents at Closing:

                               6.2.1. Instruments Of Assumption. There shall
have been delivered to Sellers by Purchaser the instruments of assumption (the
"Assumption Instruments"), in substantially the form set forth in
Schedule 6.2.1.

                                6.2.2. Purchase Price. Purchaser shall have
delivered to Sellers the Purchase Price, in the manner specified in Section 2.3
and all other payments required by Section 2.

                                6.2.3. Certificates. Sellers shall have received
certified evidence of corporate actions taken in connection with the execution,
delivery and performance by Purchaser of this Agreement and the Ancillary
Documents to which Purchaser is or will be a party and an incumbency certificate
of Purchaser.

                                6.2.4. Prime Vendor Contract. The Purchaser and
the Sellers shall enter into a prime vendor contract substantially in the form
set forth in Schedule 6.2.4.

                                6.2.5. ASG Guaranty. Purchaser shall deliver to
Seller a guaranty from ASG, the parent corporation of the Purchaser,
guaranteeing all obligations of the Purchaser pursuant to this Agreement (the
"ASG Guaranty"), substantially in the form set forth on Schedule 6.2.5.

7.         THE CLOSING

                7.1.         The Closing. The consummation of the purchase and
sale of the Assets and the assumption of the Assumed Liabilities contemplated
hereby (the "Closing") will take place on September 20, 2000, or such other date
(but not later than September 29, 2000) and time as the parties may mutually
agree (the "Closing Date"). The Closing shall be effective as of 12:01 a.m.
Nashville time on the Closing Date. The Closing will take place at the offices
of King & Spalding, 1185 Avenue of the Americas, New York, New York 10036-4003.

8.         SURVIVAL AND INDEMNIFICATION

                8.1         Survival.

                                8.1.1. Survival of Representations And
Warranties. Each of the representations and warranties contained herein or in
any Ancillary Document (except as otherwise specifically provided in such
Ancillary Document) will survive and remain in full force and effect until March
31, 2002, except for (i) representations and warranties made in Sections 4.1.14
[Employee Contracts, Union Agreements and Benefit Plans]; 4.1.15 [Labor
Relations]; 4.1.18 [Environmental Protection]; and 4.1.19 [Tax Matters]; which
shall remain in effect for the applicable statute of limitations period and
(ii) the Excluded Representations (as hereinafter defined), which shall survive
the Closing and remain in effect indefinitely. The term "Excluded
Representations" shall mean and include the representations and warranties of
Sellers made in Sections 4.1.1 [Corporate Organization]; 4.1.2 [Authorization
and Effect of Agreement]; 4.1.3 [No Restrictions Against Sale of the Assets];
and 4.1.21 [Brokers' and Finders' Fees].

                                8.1.2. Survival of Covenants. Unless a specified
period is set forth in this Agreement (in which event such specified period will
control), all covenants contained in this Agreement will survive the Closing and
remain in effect indefinitely.

                8.2         Limitations On Indemnification; Right of Offset.

                                8.2.1. With Respect To Certain Representations
And Warranties. No Indemnitee (as hereinafter defined) will be entitled to make
a claim against an Indemnifying Party (as hereinafter defined) pursuant to
Section 8.3.1 or 8.3.2 unless and until the aggregate amount of claims which may
be asserted for Indemnifiable Losses (as hereinafter defined) pursuant to such
Sections exceeds $100,000, and in the event the Indemnifiable Losses exceed
$100,000, Purchaser shall be entitled to indemnification from Sellers of all
Indemnifiable Losses; provided, however, that the foregoing limitation shall not
apply to (i) claims made with respect to the Excluded Representations;
(ii) claims by Purchaser related to Sellers' breach of its covenant set forth in
the third sentence of Section 3.1; (iii) claims by Sellers related to
Purchaser's breach of its covenant set forth in Section 3.2; or (iv) claims
asserted pursuant to clauses (iii), (iv) or (vi) of Section 8.3.1.

                                8.2.2. With Respect To Sellers' Obligations.
Notwithstanding any other provision of this Agreement, the indemnification
obligations of Sellers under Section 8.3.1(i), other than indemnification
obligations arising by reason of Sellers' breach of its covenant set forth in
the third sentence of Section 3.1, shall not exceed the Purchase Price in the
aggregate; provided, however, that such limitation on Sellers' liability shall
not apply to Indemnifiable Losses (as hereinafter defined)  resulting from
Sellers' fraud or willful breach.

                8.3         Indemnification.

                                8.3.1. Indemnification By Sellers. Subject to
Sections 8.1, 8.2 and 8.4, Sellers will, jointly and severally, indemnify,
defend and hold harmless Purchaser, its Affiliates and their respective
directors, officers, employees, agents and representatives from and against any
and all claims, demands or suits (by any person or entity, including without
limitation any Governmental Agency), losses, liabilities, actual or punitive
damages, fines, penalties, obligations, payments, costs and expenses, paid or
incurred, whether or not relating to, resulting from or arising out of any Third
Party Claim (as hereinafter defined), including without limitation the costs and
expenses of any and all investigations, actions, suits, proceedings, demands,
assessments, judgments, remediation, settlements and compromises relating
thereto and reasonable fees and expenses of attorneys and other experts in
connection therewith (individually and collectively, "Indemnifiable
Losses") relating to, resulting from or arising out of any of the following:
(i) the inaccuracy as of the Closing of any of the representations or warranties
of Sellers contained in this Agreement or any Ancillary Document; (ii) any
breach by Sellers of any covenant of Sellers contained in this Agreement or in
any Ancillary Document; (iii) any liability associated with a violation of the
WARN Act which occurs as a result of the transactions contemplated by this
Agreement; (iv) any liability or obligation associated with any investigation by
any governmental agency of any of the Division's facilities or operations that
is pending on the Closing Date; (v) any liability other than an Assumed
Liability, including, without limitation, Sellers' failure or alleged failure to
pay or satisfy any liability for which it is responsible hereunder other than an
Assumed Liability; and (vi) any liability, cost or expense incurred by Purchaser
with respect to any Lien imposed on the Assets with respect to Taxes of Sellers
or any prior owner of the Business of any kind or for any period.

                                8.3.2. Indemnification By Purchaser. Subject to
Sections 8.1, 8.2 and 8.4, Purchaser will indemnify, defend and hold harmless
Sellers, each of Sellers' Affiliates and their respective directors, officers,
employees, agents and representatives from and against any and all Indemnifiable
Losses relating to, resulting from or arising out of any of the following:
(i) the inaccuracy as of the Closing of any of the representations or warranties
of Purchaser contained in this Agreement or any Ancillary Document; (ii) any
breach by Purchaser of any covenant of Purchaser contained in this Agreement or
in any Ancillary Document; (iii) any Assumed Liability, including, without
limitation, Purchaser's failure or alleged failure to pay or satisfy any Assumed
Liability; and (iv) any liability or obligation relating to the Business
incurred after the Closing.

                                8.3.3. Cumulative Rights. The rights of
Purchaser under each of the clauses of Section 8.3.1 and the rights of Sellers
under each of the clauses of Section 8.3.2 are not mutually exclusive.

                                8.3.4. Indemnity Payment; Indemnitee;
Indemnifying Party. For purposes of this Agreement, (i) "Indemnity Payment"
means any amount of Indemnifiable Losses required to be paid pursuant to this
Section 8.3, (ii) "Indemnitee" means any person or entity entitled to
indemnification under this Agreement, and (iii) "Indemnifying Party" means any
person or entity that may be required to provide indemnification under this
Agreement.

                8.4         Defense of Claims.

                                8.4.1. Third Party Claims.

                              (a)         If any Indemnitee receives notice of
the assertion of any claim or of the commencement of any action or proceeding by
any entity that is not a party to this Agreement or an Affiliate of such a party
(a "Third Party Claim") against such Indemnitee, against which an Indemnifying
Party is obligated to provide indemnification under this Agreement, the
Indemnitee will give such Indemnifying Party reasonably prompt written notice
thereof, but in any event in sufficient time to permit the Indemnifying Party to
defend against the Third Party Claim. Such notice will describe the Third Party
Claim in reasonable detail, and will indicate the estimated amount, if
reasonably practicable, of the Indemnifiable Loss that has been or may be
sustained by the Indemnitee. The Indemnifying Party will have the right to
participate in or, by giving written notice to the Indemnitee no later than 30
calendar days after receipt of the above-described notice of such Third Party
Claim, to elect to assume the defense of any Third Party Claim at such
Indemnifying Party's own expense and by such Indemnifying Party's own counsel
(reasonably satisfactory to the Indemnitee), and the Indemnitee will cooperate
in good faith in such defense. If the Indemnifying Party elects to assume the
defense, the Indemnitee will have the right to participate in the defense of any
Third Party Claim assisted by counsel of its own choosing and at its expense,
provided that, if the named parties to any such proceeding (including any
impleaded parties) include both the Indemnifying Party and the Indemnitee and
the Indemnifying Party proposes that the same counsel represent both the
Indemnitee and the Indemnifying Party, the Indemnitee shall have the right to
retain its own counsel at the cost and expense of the Indemnifying Party, if
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest between them that are material. If the
Indemnitee has not received written notice within such 30 calendar day period
that the Indemnifying Party has elected to assume the defense of such Third
Party Claim, the Indemnitee may, at its option, elect to settle or assume such
defense, assisted by counsel of its own choosing, and the Indemnifying Party
will be liable for all costs, expenses, settlement amounts or other
Indemnifiable Losses paid or incurred in connection therewith.



                              (b)         If, within the 30 calendar days set
forth above, an Indemnitee receives written notice from an Indemnifying Party
that such Indemnifying Party has elected to assume the defense of any Third
Party Claim as provided in Section 8.4.1(a), the Indemnifying Party will not be
liable for any legal expenses subsequently incurred by the Indemnitee in
connection with the defense thereof (except as provided in paragraph (a) above);
provided, however, that if the Indemnifying Party fails to take reasonable steps
necessary to defend diligently such Third Party Claim within 30 calendar days
after receiving written notice from the Indemnitee that the Indemnitee believes
the Indemnifying Party has failed to take such steps, the Indemnitee may, at its
option, elect to settle or assume its own defense, assisted by counsel of its
own choosing, and the Indemnifying Party will be liable for all costs, expenses,
settlement amounts or other Indemnifiable Losses paid or incurred in connection
therewith.



                              (c)         Without the prior written consent of
the Indemnitee, the Indemnifying Party will not enter into any settlement of any
Third Party Claim or cease to defend against such claim, if pursuant to or as a
result of such settlement or cessation, injunctive or other equitable relief
would be imposed against the Indemnitee. Without the prior written consent of
the Indemnitee, which will not be unreasonably withheld, the Indemnifying Party
will not enter into any settlement of any Third Party Claim or cease to defend
against such claim, if such settlement or cessation would lead to liability or
create any financial or other obligation on the part of the Indemnitee for which
the Indemnitee is not entitled to indemnification hereunder or is not in fact
indemnified therefor. The Indemnifying Party shall not consent to the entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to each
Indemnitee of a release from all liability in respect of such claim. The
Indemnifying Party shall not be entitled to control, and the Indemnitee shall be
entitled to have sole control over, the defense or settlement of any claim to
the extent that claim seeks an order, injunction or other equitable relief
against the Indemnitee which, if successful, could materially interfere with the
business, operations, assets, condition (financial or otherwise) or prospects of
the Indemnitee (and the cost of such defense shall constitute an amount for
which the Indemnitee is entitled to indemnification hereunder). Except under the
circumstances described above in this paragraph (c), the Indemnifying Party
shall have the right to control the defense and settlement of any claims the
defense of which it has assumed in accordance with this Section 8.4.1.



                                8.4.2. Direct Claims. Any claim by an Indemnitee
for indemnification other than indemnification against a Third Party Claim (a
"Direct Claim") will be asserted by giving the Indemnifying Party reasonably
prompt written notice thereof, and the Indemnifying Party will have a period of
30 calendar days within which to respond in writing to such Direct Claim. If the
Indemnifying Party does not so respond within such 30 calendar day period, the
Indemnifying Party will be deemed to have rejected such claim, in which event
the Indemnitee will be free to pursue such remedies as may be available to the
Indemnitee under this Article VIII.

                                8.4.3. Failure to Give Timely Notice. A failure
to give timely notice as provided in this Section 8.4 will not affect the rights
or obligations of any party hereunder except and only to the extent that, as a
result of such failure, any party which was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise directly and materially prejudiced as a result of such
failure.

                                8.4.4. Subrogation. If the amount of any
Indemnifiable Loss, at any time subsequent to the making of an Indemnity
Payment, is reduced by recovery, settlement or otherwise under or pursuant to
any insurance coverage, or pursuant to any claim, recovery, settlement or
payment by or against any other entity, the amount of such reduction, less any
costs, expenses or premiums incurred in connection therewith, will promptly be
repaid by the Indemnitee to the Indemnifying Party. The Indemnifying Party will,
to the extent of any Indemnity made by it, be subrogated to all rights of the
Indemnitee against any third party that is not an Affiliate of the Indemnitee in
respect of the Indemnifiable Loss to which the Indemnity Payment relates.
Without limiting the generality or effect of any other provision hereof, each
such Indemnitee and Indemnifying Party will duly execute upon request all
instruments reasonably necessary to evidence and perfect the above-described
subrogation rights.

                                8.4.5. Payment. With regard to Third Party
Claims for which indemnification is payable hereunder, such indemnification
shall be paid by the Indemnifying Party promptly upon (i) the entry of a
judgment against the Indemnitee and the expiration of any applicable appeal
period or (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnitee. Notwithstanding the foregoing, provided that there is no
dispute as to whether Indemnitee is entitled to indemnification hereunder,
expenses of the Indemnitee for which the Indemnifying Party is responsible shall
be reimbursed on a current basis by the Indemnifying Party.

                                8.4.6. Limitation on the Scope of
Indemnification. Notwithstanding anything to the contrary set forth in this
Section 8, no Indemnitee shall be entitled to indemnification with respect to
punitive damages, except in the case of fraud or willful misconduct of the
Indemnifying Party.

9.         OTHER POST-CLOSING COVENANTS

                9.1         General Post-Closing Matters.

                               9.1.1. Post-Closing Notifications. Purchaser and
Sellers will, and will cause their respective Affiliates to, comply with any
applicable post-Closing notification or other requirements of any Law of any
Governmental Agency having jurisdiction over the Business.

                                9.1.2. Access.

                              (a)         On the Closing Date or as soon
thereafter as practicable, but in no event later than 15 calendar days after the
Closing Date, Sellers will deliver or cause to be delivered to Purchaser all
original agreements, documents, books, records and files in the possession of
Sellers and their Affiliates relating to the Business or the Assets
(collectively, "Records"), or any other asset or property included in the
Assets, to the extent not then located on the Leased Real Property, subject to
the following exception: Purchaser recognizes that certain Records may contain
only incidental information relating to the Business or may primarily relate to
Sellers or the businesses of Sellers other than the Business or may be required
by Law to be retained by Sellers and that Sellers and their Affiliates may
retain such Records and instead deliver copies of the Records required to be
retained by Law and appropriately excised copies of the other Records.



                              (b)         After the Closing, upon reasonable
notice given in accordance with this Agreement, Purchaser and Sellers will give,
or cause to be given, to the representatives, employees, counsel and accountants
of the other access, during normal business hours, to Records relating to
periods prior to the Closing, and will permit such persons to examine and copy
such Records to the extent reasonably requested by the other party in connection
with the preparation of Tax and financial reporting matters (including without
limitation any return or report relating to state or local real property
transfer or gains taxes), audits, legal proceedings, governmental investigations
and other business purposes; provided, however, that nothing herein will
obligate any party to take actions that would unreasonably disrupt the normal
course of its business, violate the terms of any Contract to which it is a party
or to which it has released any of its proprietary, confidential or classified
information. Purchaser will use reasonable efforts to ensure that such
information and assistance can be provided to Sellers in the event that
Purchaser disposes of any portion of the Business.



                                9.1.3. Guarantees, Etc. Schedule 9.1.3 sets
forth a list of guarantees, letters of credits and other agreements guaranteeing
or securing liabilities and obligations relating to the Business under which
Sellers or any of their Affiliates have any liability and which constitute
Assumed Liabilities (collectively, the "Sellers' Guarantees"). Purchaser will
cooperate with Sellers (each Party acting at its own expense) to obtain and have
issued replacements for each of the Sellers' Guarantees and to obtain any
amendments, novations, releases, waivers, consents or approvals necessary to
release Sellers and each of their Affiliates from all liability thereunder, in
each case as promptly as practicable.

                                9.1.4. Rights of Endorsement. After the Closing
Date, Purchaser shall have the right and authority to endorse, without recourse,
the name of Sellers on any check or any other evidence of indebtedness received
by Purchaser on account of any Assets transferred by Sellers pursuant hereto,
and Sellers shall deliver to Purchaser at the Closing letters of instruction
sufficient to permit Purchaser to deposit such checks or other evidence of
indebtedness in bank accounts in the name of Purchaser. In addition, any payment
received by Sellers or any of its Affiliates in respect of the Assets shall be
remitted to Purchaser within 15 days of receipt by Sellers and any payment
received by Purchaser in respect of Excluded Assets shall be remitted to Sellers
within 15 days of receipt by Purchaser.

                9.2         Nonassignable Contracts.

                                9.2.1. Nonassignability. Without limiting the
generality or effect of any provision of Articles 6, 8 or 9, to the extent that
any Contract or lease with respect to Leased Real Property to be Transferred
pursuant to the terms of Section 1.1.4 is not capable of being Transferred
without the consent, approval, novation or waiver (collectively, the
"Consents") of a third person or entity (including without limitation a
Governmental Agency), or if such Transfer or attempted Transfer would constitute
a breach thereof or a violation of any Law, nothing in this Agreement will
constitute a Transfer or an attempted Transfer thereof.

                                9.2.2. Sellers To Use Reasonable Efforts.
Notwithstanding anything contained in this Agreement to the contrary, but
without limiting the generality or effect of Articles 6, 8 or 9, Sellers will
not be obligated to Transfer to Purchaser any of its rights and obligations in
and to any of the Contracts or leases referred to in Section 9.2.1 without first
having obtained all of the Consents necessary for such Transfers.

                                9.2.3. If Waivers Or Consents Cannot Be
Obtained. To the extent that the Consents referred to in Section 9.2.2 are not
obtained by Sellers, Sellers will, during the one-year period commencing with
the Closing Date or such longer period as Purchaser may desire (but, as to any
particular Contract or lease, not longer than the term thereof), (a) use
reasonable efforts, with costs and expenses of Sellers related thereto (other
than the obligations of Sellers under the Contract required to be paid by
Purchaser pursuant to Section 9.2.4) to be borne by Sellers, to provide to
Purchaser the benefits (and the burdens) of any Contract or lease to the extent
relating to the Business, (b) cooperate in any reasonable and lawful arrangement
designed to provide such benefits (and burdens) to Purchaser, without incurring
any obligation to any other person or entity other than to provide such benefits
to Purchaser, and (c) enforce, at the request of Purchaser, for the account of
Purchaser, any rights of Sellers arising from any such Contract or lease
(including without limitation the right to elect to terminate in accordance with
the terms thereof upon the advice of Purchaser). Purchaser agrees to cooperate
with Sellers in connection with the foregoing. At the end of such one-year
period (or such longer period as Purchaser may desire), Sellers will have no
further obligations hereunder with respect to any such Contract or lease and the
failure to obtain any necessary Consent with respect thereto will not be a
breach of this Agreement; provided that nothing contained in this Section 9.2
shall affect the liability of Sellers, if any, pursuant to this Agreement if it
has failed to disclose the need for such Consent or to use its reasonable
efforts in accordance with the provisions hereof to obtain such Consent.

                                9.2.4. Obligation of Purchaser To Perform.
Provided (and for so long as) Sellers obtain the benefits of such Contract or
lease for Purchaser, Purchaser will perform the obligations of Sellers under or
in connection with any Contract or lease referred to in Section 9.2 (to the
extent permitted thereunder) for the benefit of the other party or parties
thereto.

                                9.1.5. Certain Fees and Expenses.
Notwithstanding anything to the contrary set forth in this Agreement, Sellers
shall reimburse Purchaser for one-half of any amount required to be paid by
Purchaser to the lessor of the Hanover, Maryland facility as a condition to the
lessor's consent to the assignment of the lease of such facility to the
Purchaser.

10.         MISCELLANEOUS PROVISIONS

               10.1         Notices. All notices and other communications
required or permitted hereunder will be in writing and, unless otherwise
provided in this Agreement, will be deemed to have been duly given when
delivered in person or when sent by facsimile (confirmed in writing by mail
simultaneously dispatched) if sent on a business day and otherwise on the next
business day or one business day after having been dispatched by a nationally
recognized overnight courier service to the appropriate party at the address
specified below or three business days after having been deposited in the United
States mail, if sent by certified or registered mail, return receipt requested,
postage prepaid:



(a)

If to Purchaser, to:

 

America Service Group Inc.

 

105 Westpark Drive

 

Suite 300

 

Brentwood, Tennessee 37027

 

Facsimile No.:

615-376-1309

 

Attention:

Jean Byassee

   

General Counsel

     

with a copy to:

     

King & Spalding

 

191 Peachtree Street

 

Atlanta, Georgia 30303-1763

 

Facsimile No.:

404-572-5100

 

Attention:

Philip A. Theodore, Esq.

   





 



(b)

If to Sellers to:

 

Stadtlanders Pharmacy

 

Bergen Brunswig Corporation

 

600 Penn Center Boulevard

 

Pittsburgh, Pennsylvania 15235-5810

 

Attention:

Steve Collis

 

Facsimile No.:

412-825-8419

     

with a copy to:

     

Lowenstein Sandler PC

 

65 Livingston Avenue

 

Roseland, New Jersey 07068

 

Facsimile No.:

973-597-2399

 

Attention:

Laura R. Kuntz, Esq.



 

or to such other address or addresses as any party may from time to time
designate as to itself by like notice.

               10.2         Expenses. Except as otherwise expressly provided
herein, whether or not a Closing shall occur, the parties shall each bear its
own expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement and the Ancillary Documents or incident to the
Transfer of the Assets and the assumption of the Assumed Liabilities
contemplated by this Agreement, including without limitation all expenses
required in connection with the delivery of the Transfer Documents provided for
in Section 6.1.2 and the Assumption Instruments provided for in Section 6.2.2,
and all expenses required to comply with the procedures required by Section 9.1.

               10.3         Successors And Assigns. This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
party without the prior written consent of the other parties, except that
Purchaser may assign all of its rights hereunder to any Affiliate of Purchaser
that is a direct or indirect wholly owned subsidiary of ASG, Purchaser's parent
corporation; provided, however, that such assignment shall not relieve Purchaser
of any of its obligations or liabilities hereunder or ASG of any of its
obligations or liabilities under its guaranty of Purchaser's obligations
hereunder. Notwithstanding anything herein to the contrary, in the event that
Purchaser Transfers the Business, Purchaser may assign to the transferee all or
any rights which Purchaser may have with respect to Sellers' covenants which are
contained herein or in any Ancillary Document and are to be performed by Sellers
after the Closing; provided, however, that such assignment shall not relieve
Purchaser of any of its obligations or liabilities hereunder or ASG of any of
its obligations or liabilities under its guaranty of Purchaser's obligations
hereunder; and provided, further, however, that such transferee shall agree in
writing to assume Purchaser's obligations hereunder and under any such Ancillary
Document.

               10.4         Waiver. Purchaser and Sellers, by written notice to
the other, may (a) extend the time for performance of any of the obligations or
other actions of the other under this Agreement, (b) waive any inaccuracies in
the representations or warranties of the other contained in this Agreement or in
any Ancillary Documents, (c) waive compliance with any of the conditions or
covenants of the other contained in this Agreement, or (d) waive or modify
performance of any of the obligations of the other under this Agreement;
provided, however, that no such party may, without the prior written consent of
such other party, make or grant such extension of time, waiver of inaccuracies
or compliance or waiver or modification of performance with respect to its own
obligations, representations, warranties, conditions or covenants hereunder and
provided, further, however, that the Closing shall be deemed to constitute the
waiver by the Purchaser and Sellers of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement, which
waiver shall be without prejudice to the right of Purchaser or Sellers to assert
a claim against the other for any Indemnifiable Loss. Except as provided in the
immediately preceding sentence, no action taken pursuant to this Agreement will
be deemed to constitute a waiver of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. No waiver of
any breach will operate or be construed as a waiver of any subsequent breach,
whether of a similar or dissimilar nature. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.

               10.5         Entire Agreement. This Agreement (together with the
Schedules and Exhibits hereto) supersedes any other agreement, whether written
or oral, that may have been made or entered into by Purchaser or Sellers (or by
any director, officer or representative thereof) relating to the matters
contemplated hereby, other than the Confidentiality Agreement (which will
survive the execution, delivery and/or termination of this Agreement unless and
until the Closing occurs). This Agreement (together with the Confidentiality
Agreement, dated July 17, 2000, by and between BBC and ASG, and the Exhibits and
Schedules hereto) constitute the entire agreement by and among such parties and
their Affiliates except as expressly set forth herein.

               10.6         Amendments, Supplements, Etc. This Agreement may be
amended or supplemented at any time by additional written agreements, as may
mutually be determined by the parties hereto.

               10.7         Rights Of The Parties. Except as expressly provided
in Sections 8.3, 11.3 and 11.9, nothing expressed or implied in this Agreement
is intended or will be construed to confer upon or give any person or entity
other than the parties hereto and their respective Affiliates any rights or
remedies under or by reason of this Agreement or any transaction contemplated
hereby.

               10.2         Further Assurances.

                              (a)         After the Closing, Sellers will from
time to time, at Purchaser's request and without further cost to Purchaser,
execute and deliver to Purchaser such other instruments of conveyance and
transfer and take such other action as Purchaser may reasonably request so as
more effectively to transfer the Assets to Purchaser free of Liens other than
Permitted Liens. In the event that Sellers fail to execute any such document or
take any such action, Sellers hereby appoint Purchaser as their lawful
attorney-in-fact for purposes of executing such documents and taking such
actions. This appointment is irrevocable and coupled with an interest.



                              (b)         After the Closing, Purchaser will from
time to time, at Sellers' request and without further cost to Sellers, execute
and deliver to Sellers such other instruments of assumption and take such other
action as Sellers may reasonably request so as more effectively to assume the
Assumed Liabilities.



               10.9         Bulk Sales. Purchaser waives compliance by Sellers
with the provisions of the so-called bulk sales Law of any jurisdiction, if
applicable. Without limiting the generality of Section 8.3.1 but subject to
Article 8, Sellers will, jointly and severally, indemnify and hold harmless
Purchaser and its Affiliates, directors, officers, employees, agents and
representatives from and against any Indemnifiable Losses relating to, resulting
from or arising out of any non-compliance by Sellers with any applicable bulk
sales Law.

               10.10         Transfer. Purchaser and Sellers will cooperate and
take such action as may be reasonably requested by the other in order to effect
an orderly transfer of the Assets and the Business with a minimum of disruption
to the operations and employees of the Business and of the other businesses of
Sellers.

               10.11         Governing Law. The validity, performance and
enforcement of this Agreement and all Ancillary Documents, unless expressly
provided to the contrary, shall be governed by the Laws of the State of
Tennessee, without giving effect to the principles of conflicts of law thereof,
except that with respect to matters regarding the transfer of right, title to
and interest in any Contract or Permit, the Laws governing such Contract or
Permit shall govern, without giving effect to the principles of conflicts of law
thereof.

               10.12         Execution in Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same agreement.

               10.13         Titles And Headings. Titles and headings to
sections herein are inserted for convenience of reference only, and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

               10.14         Certain Interpretive Matters And Definitions.

                              (a)         Unless the context otherwise requires,
(i) all references to Sections, Articles, Exhibits or Schedules are to the
Sections, Articles, Exhibits or Schedules of or to this Agreement, (ii) each
accounting term not otherwise defined in this Agreement has the meaning assigned
to it in accordance with GAAP, (iii) "or" is disjunctive and (iv) words in the
singular include the plural and vice versa.



                              (b)         No provision of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or its counsel participated in the drafting
thereof.



                              (c)         As used in this Agreement, (i) the
term "Subsidiary" has the meaning given to that term in Rule 1-02 of Regulation
S-X under the Securities Act of 1933, as amended (the "Securities Act");
(ii) the term "Affiliate" has the meaning given to the term in Rule 405 under
the Securities Act, and will include without limitation any Subsidiary;
(iii) the term "Governmental Agency" means the United States or any state, local
or foreign government, or any subdivision, agency or authority of any thereof;
and (iv) the term "Laws" means all federal, state and local laws, codes, and
ordinances and all rules and regulations promulgated by any Governmental Agency
thereunder.



                              (d)         Notwithstanding anything to the
contrary contained herein, for purposes of this Agreement, the term "knowledge
of Sellers" or variations thereof shall mean the actual knowledge of Trey
Hartman, Grant Bryson, Larry Brown, Steve Collis, Kim Harbaugh and Kelli Ellis.



               10.15         Cross-References. If a document or matter is
disclosed in any Exhibit or Schedule to this Agreement in connection with a
representation or warranty made herein, it shall be deemed to be disclosed with
respect to the same matter addressed elsewhere in this Agreement but only if the
reference provides fair disclosure of the matter in question.

               10.16         Severability. If any provision of this Agreement or
the application of any such provision to any person or circumstance shall be
held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.

               10.17         Arbitration. Any controversy or claim arising out
of or relating to this Agreement or any Ancillary Document (other than a dispute
that is subject to Section 2.2 of this Agreement which shall be resolved in
accordance with Section 2.2)  shall be settled by arbitration in accordance with
the following provisions:

                              (a)         Disputes Covered. The agreement of the
parties to arbitrate covers all disputes of every kind relating to or arising
out of this Agreement, any Ancillary Document or any of the transactions
contemplated by this Agreement. Disputes include actions for breach of contract
with respect to this Agreement or the Ancillary Document, as well as any claim
based on tort or any other causes or action relating to the transactions
contemplated by this Agreement such as claims based on an allegation of fraud or
misrepresentation and claims based on a federal or state statute. In addition,
the arbitrators selected according to procedures set forth below shall determine
the arbitrability of any matter brought to them, and their decision shall be
final and binding on the parties.



                               (b)         Forum. The forum for the arbitration
shall be Washington, D.C.



                              (c)         Law. The governing law for the
arbitration shall be the law of the State of Tennessee, without reference to its
conflicts of laws provisions.



                              (d)         Selection. There shall be three
arbitrators, unl ess the parties are able to agree on a single arbitrator. In
the absence of such agreement within ten days after the initiation of an
arbitration proceeding, the Representative shall select one arbitrator and the
Purchaser shall select one arbitrator, and those two arbitrators shall then
select within ten days a third arbitrator. If those two arbitrators are unable
to select a third arbitrator within such ten day period, a third arbitrator
shall be appointed by the commercial panel of the American Arbitration
Association. The decision in writing of at least two of the three arbitrators
shall be final and binding upon the parties.



                              (e)         Administration. The arbitration shall
be administered by the American Arbitration Association.



                              (f)         Rules. The rules of arbitration shall
be the Commercial Arbitration Rules of the American Arbitration Association, as
modified by any other instructions that the parties may agree upon at the time,
except that each party shall have the right to conduct discovery in any manner
and to the extent authorized by the Federal Rules of Civil Procedure as
interpreted by the federal courts. In the event of any conflict between those
rules and the provisions of this Section, the provisions of this Section shall
prevail.



                              (g)         Substantive Law. The arbitrators shall
be bound by and shall strictly enforce the terms of this Agreement and may not
limit, expand or otherwise modify its terms. The arbitrators shall make a good
faith effort to apply substantive applicable law, but an arbitration decision
shall not be subject to review. The arbitrators shall be bound to honor claims
of privilege or work product doctrine recognized at law, but the arbitrators
shall have the discretion to determine whether any such claim of privilege or
work product doctrine applies.



                              (h)         Decision. The arbitrators' decision
shall provide a reasoned basis for the resolution of each dispute and for any
award. The arbitrators shall not have power to award punitive damages, except in
the case of fraud or willful misconduct.



                              (i)         Expenses. Each party shall bear its
own fees and expenses with respect to the arbitration and any proceeding related
thereto and the parties shall share equally the fees and expenses of the
American Arbitration Association and the arbitrators.



                              (j)         Remedies; Award. The arbitrators shall
have power and authority to award any remedy or judgment that could be awarded
by a court of law in the State of Tennessee. The award rendered by arbitration
shall be final and binding upon the parties, and judgment upon the award may be
entered in any court of competent jurisdiction in the United States.



 

 

 

* * *



--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.



PURCHASER:

SELLERS:

SECURE PHARMACY PLUS, INC.

STADTLANDER OPERATING

 

COMPANY, L.L.C.

               

By:

/s/ Trey Hartman

By:

/s/ Milan A. Sawdei





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



Name:

Trey Hartman

Name:

Milan A. Sawdei









Title:

President

Title:

Executive Vice President,









     

Chief Legal Officer and Secretary









         

STADTLANDER LICENSING

 

COMPANY, L.L.C.

           

By:

/s/ Milan A. Sawdei



 





--------------------------------------------------------------------------------



   

Name:

Milan A. Sawdei









   

Title:

Executive Vice President,









     

Chief Legal Officer and Secretary









         

STADTLANDER DRUG OF

 

CALIFORNIA, L.P.

           

By:

/s/ Milan A. Sawdei



 





--------------------------------------------------------------------------------



   

Name:

Milan A. Sawdei









   

Title:

Executive Vice President,









     

Chief Legal Officer and Secretary









         

STADTLANDER DRUG OF

 

HAWAII, L.P.

           

By:

/s/ Milan A. Sawdei



 





--------------------------------------------------------------------------------



   

Name:

Milan A. Sawdei









   

Title:

Executive Vice President,









     

Chief Legal Officer and Secretary









               